 

--------------------------------------------------------------------------------







 
TITAN INTERNATIONAL, INC.,



 
TITAN WHEEL CORPORATION OF ILLINOIS,



 
TITAN TIRE CORPORATION,



 
TITAN TIRE CORPORATION OF FREEPORT, and



 
TITAN TIRE CORPORATION OF BRYAN,



 
as Borrowers



 
______________________________________________________________________________





 
SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT



 
Dated as of December 21, 2012



 
$150,000,000



 
______________________________________________________________________________



 
CERTAIN FINANCIAL INSTITUTIONS,



 
as Lenders



 
and



 
BANK OF AMERICA, N.A.,



 
as Agent, Joint Lead Arranger and Joint Book Manager



and
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Syndication Agent, Joint Lead Arranger and Joint Book Manager



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page


Section 1.    DEFINITIONS; RULES OF CONSTRUCTION
1
1.1. Definitions
1
1.2. Accounting Terms
26
1.3. Uniform Commercial Code
26
1.4. Certain Matters of Construction
26
Section 2.    CREDIT FACILITIES
27
2.1.           Revolver Commitment
27
2.2.           [Intentionally Omitted]
29
2.3.           Letter of Credit Facility
30
Section 3.    INTEREST, FEES AND CHARGES
32
3.1.           Interest
32
3.2.           Fees
34
3.3.           Computation of Interest Fees Yield Protection
34
3.4.           Reimbursement Obligations
35
3.5.           Illegality
36
3.6.           Inability to Determine Rates
36
3.7.           Increased Costs; Capital Adequacy
36
3.8.           Mitigation
38
3.9.           Funding Losses
38
3.10.           Maximum Interest
38
Section 4.    LOAN ADMINISTRATION
38
4.1.           Manner of Borrowing and Funding Revolver Loans
39
4.2.           Defaulting Lender
40
4.3.           Number and Amount of LIBOR Loans; Determination of Rate
41
4.4.           Borrower Agent
41
4.5.           One Obligation
42
4.6.           Effect of Termination
42
Section 5.    PAYMENTS
42
5.1.           General Payment Provisions
42
5.2.           Repayment of Revolver Loans
42
5.3.           Mandatory Prepayments
43
5.4.           Payment of Other Obligations
43
5.5.           Marshaling; Payments Set Aside
44
5.6.           Application and Allocation of Payments
44
5.7.           Dominion Account
45
5.8.           Account Stated
45
5.9.           Taxes
45
5.10.           Lender Tax Information
46
5.11.           Nature and Extent of Each Borrower’s Liability
47
Section 6.    CONDITIONS PRECEDENT
49
6.1.           Conditions Precedent to Initial Loans
49

 
 
 

--------------------------------------------------------------------------------

 
6.2.           Conditions Precedent to All Credit Extensions
50
Section 7.    COLLATERAL
51
7.1.           Grant of Security Interest
51
7.2.           Lien of Deposit Accounts; Cash Collateral
52
7.3.           [Intentionally Omitted]
52
7.4.           Other Collateral
52
7.5.           No Assumption of Liability
53
7.6.           Further Assurances
53
Section 8.    COLLATERAL ADMINISTRATION
53
8.1.           Borrowing Base Certificates
53
8.2.           Administration of Accounts
54
8.3.           Administration of Inventory
55
8.4.           [Intentionally Omitted]
55
8.5.           Administration of Deposit Accounts
55
8.6.           General Provisions
56
8.7.           Power of Attorney
57
Section 9.    REPRESENTATIONS AND WARRANTS
57
9.1.           General Representations and Warranties
57
9.2.           Complete Disclosure
62
Section 10.   COVENANTS AND CONTINUING AGREEMENTS
62
10.1.           Affirmative Covenants
62
10.2.           Negative Covenants
65
Section 11.   EVENTS OF DEFAULT; REMEDIES ON DEFAULT
72
11.1.           Events of Default
72
11.2.           Remedies upon Default
74
11.3.           License; Right to Use
75
11.4.           Setoff
75
11.5.           Remedies Cumulative; No Waiver
76
Section 12.    AGENT
76
12.1.           Appointment, Authority and Duties of Agent
76
12.2.           Agreements Regarding Collateral and Borrower Materials
77
12.3.           Reliance By Agent
78
12.4.           Action Upon Default
78
12.5.           Ratable Sharing
79
12.6.           Indemnification
79
12.7.           Limitation on Responsibilities of Agent
79
12.8.           Successor Agent and Co-Agents
80
12.9.           Due Diligence and Non-Reliance
80
12.10.           Remittance of Payments and Collections
81
12.11.           Individual Capacities
81
12.12.           Titles
82
12.13.           Bank Product Providers
82
12.14.           No Third Party Beneficiaries
82
Section 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS
82
13.1.           Successors and Assigns
82
13.2.           Participations
82

 
(ii)
 

--------------------------------------------------------------------------------

 
13.3.           Assignments
83
13.4.           Replacement of Certain Lenders
84
Section 14.    MISCELLANEOUS
84
14.1.           Consents, Amendments and Waivers
85
14.2.           Indemnity
86
14.3.           Notices and Communications
86
14.4.           Performance of Borrowers’ Obligations
87
14.5.           Credit Inquiries
87
14.6.           Severability
87
14.7.           Cumulative Effect; Conflict of Terms
88
14.8.           Counterparts
88
14.9.           Entire Agreement
88
14.10.           Relationship with Lenders
88
14.11.           No Advisory or Fiduciary Responsibility
88
14.12.           Confidentiality
89
14.13.           Certifications Regarding Indentures
89
14.14.           GOVERNING LAW
89
14.15.           Consent to Forum
90
14.16.           Waivers by Borrowers
90
14.17.           Patriot Act Notice
90
14.18.           Amendment and Restatement
90
14.19.           Consent and Affirmation
90
   

 
 
LIST OF EXHIBITS AND SCHEDULES
 
 
 
 Exhibit A
Assignment and Acceptance  
 Exhibit B
Assignment Notice    Schedule 1.1(a)    Commitments of Lenders  Schedule 1.1(b)
   Foreign Account Debtors  Schedule 8.5    Deposit Accounts  Schedule 8.6.1  
 Business Locations  Schedule 9.1.4(a)    Names and Capital Structure  Schedule
9.1.4(b)    Existing Stock Option Plans  Schedule 9.1.15    Restrictive
Agreements  Schedule 9.1.16    Litigation  Schedule 9.1.18    Pension Plans
 Schedule 9.1.20    Labor Contracts  Schedule 10.2.1    Existing Debt  Schedule
10.2.2    Existing Liens  Schedule 10.2.17    Existing Affiliate Transactions

 
 
(iii) 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is dated as of December 21, 2012, among TITAN INTERNATIONAL, INC.,
an Illinois corporation (“Titan International”), TITAN WHEEL CORPORATION OF
ILLINOIS, an Illinois corporation (“Titan Wheel”), TITAN TIRE CORPORATION, an
Illinois corporation (“Titan Tire”), TITAN TIRE CORPORATION OF FREEPORT, an
Illinois corporation (“Titan Freeport”), TITAN TIRE CORPORATION OF BRYAN, an
Ohio corporation (“Titan Bryan”, and together with Titan International, Titan
Wheel, Titan Tire and Titan Freeport, collectively, “Borrowers”), the financial
institutions parties to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, both as agent for the Lenders (“Agent”) and individually as a
Lender.


R E C I T A L S:


Titan International, Agent and certain financial institutions as lenders are
party to that certain Amended and Restated Credit Agreement dated as of January
30, 2009 (as amended up to but not including the date hereof, the “Original
Credit Agreement”).
 
Titan International, Agent and the Continuing Lenders wish to amend and restate
the Original Credit Agreement on the terms and conditions set forth below to,
among other things, extend the maturity date, reallocate the Commitments and
make other changes to the Original Credit Agreement evidenced hereby.
 
Borrowers have requested that the Continuing Lenders provide a credit facility
to Borrowers to finance their mutual and collective business
enterprise.  Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree that the Original Credit Agreement is hereby amended and restated in its
entirety as follows:
 
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
 
1.1. Definitions.  As used herein, the following terms have the meanings set
forth below:
 
2009 Convertible Notes: the $172,500,000 Convertible Senior Subordinated Notes
due January 15, 2017 (the “Convertible Notes Maturity Date”) issued by Titan
International in 2009 pursuant to the 2009 Note Indenture of which $112,900,000
remain outstanding as of the Closing Date.
 
2009 Note Indenture: that certain Indenture dated as of December 21, 2009 by and
among Titan International, each of the guarantors party thereto, and U.S. Bank
National Association, as trustee.
 
 
 

--------------------------------------------------------------------------------

 
2010 Note Indenture: that certain Indenture dated as of October 1, 2010 by and
among Titan International, each of the guarantors party thereto, and U.S. Bank
National Association, as trustee and collateral trustee.
 
2010 Notes: the $200,000,000 Senior Secured Notes due 2017 issued by Titan
International in 2010 pursuant to the 2010 Note Indenture of which $200,000,000
remain outstanding as of the Closing Date.
 
Accordion: as defined in Section 2.1.7.
 
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.
 
Accounts Formula Amount: 85% of the Value of Eligible Accounts.
 
Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division, or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.
 
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
 
Agent Fee Letter: that certain fee letter dated as of April 25, 2012, by and
between Agent and Titan International.
 
Agent Indemnitees: Agent and its officers, directors, employees, agents
(including attorneys) and, if utilized in connection with the transactions
related to this Agreement, Affiliates.
 
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Agreement: as defined in the preamble to this Agreement.
 
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
 
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
 
2

--------------------------------------------------------------------------------

 
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Average Availability for the prior Fiscal Quarter, subject
to the below:
 
 
 
Level
 
 
 
Average Availability
Base Rate Revolver Loans
LIBOR Revolver Loans
I
>= $60,000,000
0.50%
1.50%
II
< $60,000,000 > =$30,000,000
0.75%
1.75%
III
< $30,000,000
1.00%
2.00%



 
Until March 31, 2013, margins shall be at Level I.  Thereafter, the Applicable
Margins shall be subject to change upon receipt by Agent pursuant to Section 8.1
of the Borrowing Base Certificate for the last Fiscal Quarter, which change
shall be effective on the first day of the Fiscal Quarter following such
receipt.  If, by the first day of a month any Borrowing Base Certificate due in
the preceding month has not been received, then, at the option of Agent or
Required Lenders, the Applicable Margins shall be determined as if Level III
were applicable, from such day until the first day of the month following actual
receipt, at which time the Applicable Margins shall be determined in accordance
with the grid above based on such Borrowing Base Certificate received.
 
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of a Borrower, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A.
 
Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.
 
Availability Block: an amount equal to 10% of the Revolver Commitments.
 
Availability Reserve: the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) the LC Reserve; (c) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to Agent’s Liens (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); (d) the
Availability Block; and (e) such additional reserves, in such amounts and with
respect to such matters, as Agent in its Permitted Discretion may elect to
impose from time to time (including, without limitation, with respect to
obligations under the Titan Brazil Guaranty); provided, that, before instituting
a reserve with respect to clause (e), Agent shall provide Borrower Agent with
prior notice accompanied by a statement setting forth the basis for Agent’s good
faith determination made with reasonable business judgment to impose such
reserve.
 
 
3

--------------------------------------------------------------------------------

 
Average Availability: as of any date of determination, an amount equal to the
quotient of (a) the sum of the end of day Availability for each day of the
applicable measurement period, divided by (b) the number of days in such
measurement period, all as reasonably determined by Agent based on the Borrowing
Base Certificate previously delivered by the Borrower Agent.
 
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, agents (including attorneys) and, if utilized in connection with the
transactions related to this Agreement, Affiliates.
 
Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.
 
Bankruptcy Code: Title 11 of the United States Code.
 
Base Rate: for any day, a per annum interest rate equal to the greater of (a)
the Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) except during a LIBOR Unavailability Period, LIBOR for a one month
Interest Period as determined on such day.
 
Base Rate Loan: any Loan that bears interest based on the Base Rate.
 
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
 
Board of Governors: the Board of Governors of the Federal Reserve System.
 
Borrowed Money: with respect to any Borrower, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Borrower, (ii)
is evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
 
Borrower Agent: as defined in Section 4.4.
 
Borrower Materials: Borrowing Base information, reports, financial statements
and other materials delivered by Borrowers hereunder, as well as other Reports
and information provided by Agent to Lenders.
 
 
4

--------------------------------------------------------------------------------

 
Borrowers: as defined in the preamble to this Agreement.
 
Borrowing: one or more Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Commitments, minus the LC Reserve, minus the
Availability Block; or (b) the sum of the Accounts Formula Amount, plus the
Inventory Formula Amount, minus the Availability Reserve.
 
Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base and Average
Availability for, as the case may be, the prior Fiscal Quarter, the prior
calendar month or such other time as required by Section 8.1, and calculate the
applicable Level for the Applicable Margin.
 
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and Illinois, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.
 
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.
 
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.
 
Cash Collateralize: the delivery by a Borrower of Cash Collateral to Agent, in
connection with this Agreement as security for the payment of Obligations, in an
amount equal to (a) with respect to LC Obligations, 105% of the aggregate LC
Obligations, and (b) with respect to any inchoate, contingent or other
Obligations (including Secured Bank Product Obligations), Agent’s good faith
estimate of the amount that is due or could become due, including all fees and
other amounts relating to such Obligations.  “Cash Collateralization” has a
correlative meaning.
 
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.
 
 
5

--------------------------------------------------------------------------------

 
Cash Management Services: any services provided from time to time by (i) Bank of
America or any of its Affiliates or (ii) any other Lender or any of its
Affiliates acceptable to Agent in its sole discretion to any Borrower or
Subsidiary in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.
 
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, all requests, guidelines, requirements or
directives enacted, adopted or issued hereafter or otherwise not yet implemented
as of the date hereof (i) under or relating to the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by the
Bank of International Settlements, the Basel Committee on Banking Supervision
(or any similar authority) or any other Governmental Authority.
 
Change of Control: any of the following:  (a) any person or group of persons
(within the meaning of the Securities Exchange Act of 1934, as amended) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
by the SEC under the Securities Exchange Act of 1934, as amended) of 50% or more
of the issued and outstanding shares of Equity Interests of Titan International
having the right to vote for the election of directors of Titan International
under ordinary circumstances; (b) during any period of twelve (12) consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of Titan International (together with any new directors whose
election by the board of directors of Titan International or whose nomination
for election by the stockholders of Titan International was approved by a vote
of a least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose elections or nomination for
election was previously so approved) cease for any reason other than retirement,
death or disability to constitute a majority of the directors then in office;
(c) any “Change of Control” (as defined in the 2010 Indenture) or “Fundamental
Change” (as defined in the 2009 Note Indenture) shall occur; or (d) Titan
International shall cease to own and control, directly or indirectly, all of the
economic and voting rights associated with all of the outstanding Equity
Interests of any other Borrower.
 
 
6

--------------------------------------------------------------------------------

 
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Borrower or other Person, in any way relating to (a) any
Loans, Letters of Credit, Loan Documents, Borrower Materials, or the use thereof
or transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Borrower to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
 
Closing Date: as defined in Section 6.1.
 
Code: the Internal Revenue Code of 1986, as amended.
 
Collateral: all Property described in Section 7.1 that now or hereafter secures
(or is intended to secure) any Obligations.
 
Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.  “Commitments” means the aggregate amount of all Revolver
Commitments.  The Commitments as of the Closing Date shall be $150,000,000.
 
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
Common Stock: existing class of common stock of Titan International.
 
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
 
7

--------------------------------------------------------------------------------

 
Continuing Lenders: any Lender that is a “Lender” (as defined under the Original
Credit Agreement) on the Closing Date prior to giving effect to this Agreement
and has a Commitment under this Agreement.
 
Contractual Obligations: as to any Person, any provision of any security
(whether in the nature of Equity Interests or otherwise) issued by such Person
or of any agreement, undertaking, contract, indenture, mortgage, deed of trust
or other instrument, document or agreement (other than a Loan Document) to which
such Person is a party or by which it or any of its Property is bound or to
which any of its Property is subject.
 
Conversion Price: the “Conversion Price” as defined in the 2009 Indenture, as in
effect on the date hereof (which shall be initially, approximately $10.75).
 
Convertible Notes Maturity Date: as defined in the definition of 2009
Convertible Notes.
 
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.
 
Default: an event or condition that, if it continues uncured, with the lapse of
time or giving of notice, will constitute an Event of Default.
 
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 
Defaulting Lender: any Lender that, as determined by Agent in its Permitted
Discretion, (a) has failed to perform any funding obligations hereunder, and
such failure is not cured within one Business Day; (b) has notified Agent or any
Borrower that such Lender does not intend to comply with its funding obligations
hereunder or has made a public statement to the effect that it does not intend
to comply with its funding obligations hereunder or under any other credit
facility; (c) has failed, within one Business Day following request by Agent, to
confirm in a manner satisfactory to Agent that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding or taken any
action in furtherance thereof; provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
Equity Interest in such Lender or parent company.
 
Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for a Borrower, in
favor of Agent, as security for the Obligations.
 
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
 
8

--------------------------------------------------------------------------------

 
Dollars: lawful money of the United States.
 
Domestic Subsidiary: any Subsidiary that is not a Foreign Subsidiary.
 
Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes during a Dominion Trigger Period.
 
Dominion Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Availability is less than 12.5% of the Commitments at any
time; and (b) continuing until, during the preceding 45 consecutive days, no
Event of Default has existed and Average Availability is greater than 12.5% of
Commitments for such period; provided, that the Borrowers shall not be permitted
to cure an event giving rise to a Dominion Trigger Period more than two times in
any Fiscal Year.
 
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services and is
payable in Dollars; provided, that no Account shall be an Eligible Account if
(a) it is unpaid for more than 60 days after the original due date, or more than
120 days after the original invoice date; (b) 25% or more of the Accounts owing
by the Account Debtor are ineligible based on the foregoing clause; (c) it does
not conform with a covenant or representation herein; (d) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit, allowance, debit memos or accrued volume rebate amounts (but
ineligibility shall be limited to the amount thereof); (e) it is owed by an
Account Debtor which has filed or has had filed against it an Insolvency
Proceeding; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs or is subject to
any country sanctions program or specially designated nationals list maintained
by the Office of Foreign Assets Control of the U.S. Treasury Department; or the
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process; (f) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada,  unless the
Account is supported by a letter of credit (delivered to and directly drawable
by Agent) or credit insurance satisfactory in all respects to Agent, other than
Accounts in an aggregate amount outstanding not to exceed at any time
$10,000,000 owing by such Account Debtors (it being understood that if and after
the Accordion is exercised to provide certain Borrowers’ Foreign Subsidiaries
access to Euro borrowings hereunder pursuant to Section 2.1.7, following the
completion of any field exams and other diligence required by Agent in its
Permitted Discretion, Account Debtors of such Foreign Subsidiaries shall not
require such letter of credit or credit insurance, subject to the mutual
agreement of Agent and Borrower Agent, and the borrowings provided to such
Foreign Subsidiaries shall be subject to a separate borrowing base which shall
include Eligible Accounts of such Foreign Subsidiaries; (g) it is owing by a
Governmental Authority, unless the Account Debtor is the United States or any
department, agency or instrumentality thereof and the Account has been assigned
to Agent in compliance with the federal Assignment of Claims Act, but which
Assignment shall not be filed by the Agent except during a Dominion Period or
upon the occurrence of a Default or Event of Default; (h) it is not subject to a
duly perfected, first priority Lien in favor of Agent, or is subject to any
other Lien; (i) it arises from goods that have not been delivered to the Account
Debtor or from services that have not been accepted by the Account Debtor, or it
does not otherwise represent a final sale; (j) it is evidenced by Chattel Paper
or an Instrument of any kind, or has been reduced to judgment unless the
originals of any such Instrument or tangible Chattel Paper have been endorsed
and/or assigned and delivered to Agent subject to its sole control and
possession; (k) its payment has been extended or the Account Debtor has made a
partial payment, other than a partial payment relating to contractually agreed
upon raw material commodity indexing; (l) it arises from a sale to an Affiliate
of a Borrower, from a sale on a cash-on-delivery, bill-and-hold, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, or from a
sale for personal, family or household purposes; (m) it represents a progress
billing or retainage, or relates to services for which a performance, surety or
completion bond or similar assurance has been issued; (n) it includes a billing
for interest, fees or late charges, but ineligibility shall be limited to the
extent thereof; (o) it is a contra account; or (p) it is otherwise deemed
ineligible by Agent in its Permitted Discretion; provided, that, before
determining an Account ineligible pursuant to clause (p), Agent shall provide
Borrower Agent with prior notice accompanied by a statement setting forth the
basis for Agent’s good faith determination made with reasonable business
judgment of such ineligible.  In calculating delinquent portions of Accounts
under clauses (a) and (b), credit balances more than 120 days old will be
excluded.
 
9

--------------------------------------------------------------------------------

 
 
Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed) and Agent, which
extends revolving credit facilities of this type in its ordinary course of
business; and (c) during any Event of Default, any Person acceptable to Agent in
its discretion.
 
Eligible Inventory: Inventory owned by a Borrower that (a) is finished goods,
raw materials or work-in-process, and not packaging or shipping materials,
labels, samples, display items, bags, replacement parts or manufacturing
supplies; (b) is not held on consignment, nor subject to any deposit or down
payment (but ineligibility shall be limited to the amount of such deposit or
down payment); (c) is in new and saleable condition and is not damaged,
defective, shopworn or otherwise unfit for sale; (d) is not slow-moving,
perishable, obsolete or unmerchantable, and does not constitute returned or
repossessed goods; (e) meets all standards imposed by any Governmental
Authority, and does not constitute hazardous materials under any Environmental
Law; (f) conforms with the covenants and representations herein; (g) is subject
to Agent’s duly perfected, first priority Lien, and no other Lien; (h) is
located within the continental United States or Canada (it being understood that
if and after the Accordion is exercised to provide certain Borrowers’ Foreign
Subsidiaries access to Euro borrowings hereunder pursuant to Section 2.1.7,
following the completion of any field exams and other diligence required by
Agent in its Permitted Discretion, certain Inventory located within certain
foreign jurisdictions shall not be excluded pursuant to this clause (h), subject
to the mutual agreement of Agent and Borrower Agent (and the borrowings provided
to such Foreign Subsidiaries shall be subject to a separate borrowing base which
shall include Eligible Inventory of such Foreign Subsidiaries (subject to this
clause (h)), pursuant to an amendment to this Agreement that is signed by
Borrowers, Agent and the lenders participating in the Accordion), is not
consigned to any Person and is not in transit, other than Inventory in transit
between domestic locations of any Borrower as to which Agent’s Liens have been
perfected at origin and destination; (i) is not subject to any warehouse receipt
or negotiable Document; (j) is not subject to any License or other arrangement
that restricts such Borrower’s or Agent’s right to dispose of such Inventory,
unless Agent has received an appropriate Lien Waiver; (k) is not located on
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established; (l) is not subject to a third party’s trademark or other
proprietary right, unless Agent is satisfied that it could sell such Inventory
during a Default on terms satisfactory to Agent; (m) is reflected in the details
of a current perpetual inventory report; (n) is not subject to any unfavorable
capitalized variances; (o) is not identified within the “physical inventory
reserve” in the Borrowers’ financial statements; (p) is not subject to
intercompany profits from intercompany sales; (q) is not subject to vendor
rebate accruals but, if so, such Inventory, if otherwise Eligible Inventory,
shall only be excluded to the extent of such rebate accruals; and (r) is not
otherwise deemed ineligible by Agent in its Permitted Discretion; provided,
that, before determining any Inventory ineligible pursuant to clause (r), Agent
shall provide Borrower Agent with prior notice accompanied by a statement
setting forth the basis for Agent’s good faith determination made with
reasonable business judgment of such ineligible.
 
 
10

--------------------------------------------------------------------------------

 
EMU Legislation: the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.
 
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in a Borrower’s Insolvency Proceeding or to credit bid
Obligations, or otherwise).
 
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment.
 
Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
 
Environmental Release: a release as defined in any Environmental Law.
 
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest in any Person (other
than a natural Person).
 
 
11

--------------------------------------------------------------------------------

 
ERISA: the Employee Retirement Income Security Act of 1974.
 
 ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with a Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
 ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the determination that any Pension Plan or Multiemployer Plan is considered an
at risk plan or a plan in critical or endangered status under the Code, ERISA or
the Pension Protection Act of 2006; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or ERISA Affiliate.
 
Euro or €: the single lawful currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.
 
Event of Default: as defined in Section 11.
 
Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; (d) in the case of a Foreign
Lender, any United States withholding tax that is (i) required pursuant to laws
in force at the time such Lender becomes a Lender (or designates a new Lending
Office) hereunder, or (ii) attributable to such Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 5.10, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax; and (e)
taxes imposed on it by reason of Section 1471 or 1472 of the Code.
 
 
12

--------------------------------------------------------------------------------

 
Existing Revolving Commitments: as defined in Section 2.1.1(a).
 
Existing Revolving Loans: as defined in Section 2.1.1(a).
 
Exiting Lenders: any Person that is a “Lender” (as defined under the Original
Credit Agreement) on the Closing Date prior to giving effect to this Agreement,
but is not a Lender hereunder.
 
Extraordinary Expenses: all costs, expenses or advances that Agent and, solely
with respect to clauses (c) and (e) below, Lenders may incur during a Default or
Event of Default, or during the pendency of an Insolvency Proceeding of a
Borrower, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Agent, any Lender, any Borrower, any representative of creditors
of a Borrower or any other Person) in any way relating to any Collateral
(including the validity, perfection, priority or avoidability of Agent’s Liens
with respect to any Collateral), Loan Documents, Letters of Credit or
Obligations, including any lender liability or other Claims; (c) the exercise,
protection or enforcement of any rights or remedies of Agent or any Lender in,
or the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction
of any taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances.  Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, reasonable legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Borrower or independent contractors in liquidating any Collateral, and
reasonable travel expenses.
 
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/100 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.
 
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.
 
FLSA: the Fair Labor Standards Act of 1938.
 
 
13

--------------------------------------------------------------------------------

 
Foreign Affiliate Loans: the loans made by Titan Luxembourg S.A.R.L. and Titan
International Luxembourg S.A.R.L. to Titan International in an aggregate
principal amount not to exceed $50,000,000.
 
Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Borrower or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Borrower or Subsidiary.
 
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.
 
Fronting Exposure: a Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.
 
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral).  No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.
 
GAAP: generally accepted accounting principles in effect in the United States
from time to time; provided, that Borrower Agent may, upon not less than sixty
(60) days prior written notice to Agent, make a one-time election to switch to
IFRS, if permitted to do so by the SEC in its filings with the SEC; and
following such election, “GAAP” shall mean IFRS.  After such election, the
Borrowers cannot subsequently elect to report under U.S. generally accepted
accounting principles.
 
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any public corporation established by law or any
governmental, judicial, investigative, regulatory or self-regulatory authority
or entity.
 
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
 
 
14

--------------------------------------------------------------------------------

 
IFRS: the International Financial Reporting Standards issued and/or adopted by
the International Accounting Standards Board, as in effect from time to time.
 
Indemnified Taxes: Taxes other than Excluded Taxes.
 
Indemnitees: collectively, Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and Bank of America Indemnitees.
 
Indentures: collectively, the 2009 Note Indenture and the 2010 Note Indenture.
 
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Intercreditor Agreement: that certain Intercreditor and Collateral Access
Agreement dated as of October 1, 2010 by and among Agent, U.S. Bank National
Association, as trustee and collateral trustee under the 2010 Note Indenture,
Titan International and certain of its Subsidiaries.
 
Interest Period: as defined in Section 3.1.3.
 
Inventory Formula Amount: the lesser of (i) 65% of the Value of Eligible
Inventory; or (iii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.
 
Investment: an Acquisition; an acquisition of record or beneficial ownership of
any Equity Interests of a Person; or an advance or capital contribution to or
other investment in a Person.
 
IRS: the United States Internal Revenue Service.
 
Issuing Bank: Bank of America or any Affiliate of Bank of America, or any
replacement issuer appointed pursuant to Section 2.3.4.
 
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
agents (including attorneys) and, if utilized in connection with the
transactions related to this Agreement, Affiliates.
 
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
 
15

--------------------------------------------------------------------------------

 
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, and (ii) no more than 120 days from issuance, in the
case of documentary Letters of Credit; and (d) the Letter of Credit and payments
thereunder are denominated in Dollars.
 
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.
 
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; and (b) the stated amount of
all outstanding Letters of Credit.
 
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Issuing Bank and, if the
Issuing Bank is not Bank of America or an Affiliate thereof, Agent.
 
LC Reserve: the aggregate of all LC Obligations, other than those that have been
Cash Collateralized by Borrowers.
 
Lender Indemnitees: Lenders and their officers, directors, employees, agents
(including attorneys) and, if utilized in connection with the transactions
related to this Agreement, Affiliates.
 
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
 
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
 
Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.
 
Letter of Credit Subline: $50,000,000.
 
LIBOR: for any Interest Period for a LIBOR Loan, the per annum rate of interest
(rounded up, if necessary, to the nearest 1/100th of 1%) determined by Agent at
approximately 11:00 a.m. (London time) two Business Days prior to commencement
of such Interest Period, for a term equivalent to such Interest Period, equal to
(a) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source designated by Agent); or (b) if
BBA LIBOR is unavailable for any reason, the interest rate per annum at which
Dollar deposits in the approximate amount of the LIBOR Loan being made or
converted, with a term equivalent to such Interest Period would be offered for
delivery on the first day of such Interest Period by Agent’s London branch to
major banks in the London interbank Eurodollar market at that same time.  If the
Board of Governors imposes a Reserve Percentage with respect to LIBOR deposits,
then LIBOR shall be the foregoing rate, divided by 1 minus the Reserve
Percentage.
 
 
16

--------------------------------------------------------------------------------

 
LIBOR Loan: each set of LIBOR Revolver Loans having a common length and the same
Interest Period commencement date.
 
LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
 
LIBOR Unavailability Period: collectively, any such period as defined in Section
3.5 or Section 3.6.
 
License: any license or agreement under which a Borrower is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor: any Person from whom a Borrower obtains the right to use any
Intellectual Property.
 
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, mortgage, encumbrance, title
retention lien, charge or other security interest of any kind, whether arising
by contract, as a matter of law, by judicial process or otherwise.
 
Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral to the Lien of Agent, and
agrees to permit Agent, after a Borrower’s Default or Event of Default, to enter
upon the leased premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral to the Lien
of Agent, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver the Collateral to Agent
upon request following an Event of Default; (c) for any Collateral held by a
repairman, mechanic or bailee, such Person acknowledges Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral to the Lien of Agent, and
agrees to deliver the Collateral to Agent upon request following an Event of
Default; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.
 
Loan: a Revolver Loan.
 
Loan Documents: this Agreement, Other Agreements and Security Documents.
 
 
17

--------------------------------------------------------------------------------

 
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
 
Margin Stock: as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Borrower, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Agent’s Liens on any
Collateral; (b) impairs the ability of a Borrower to perform its obligations
under the Loan Documents, including repayment of any Obligations; or (c)
otherwise impairs the ability of Agent or any Lender to enforce or collect any
Obligations or to realize upon any Collateral.
 
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or to Debt in an aggregate amount of
$50,000,000 or more.
 
Moody’s: Moody’s Investors Service, Inc., and its successors.
 
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Borrower or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) Excluded Taxes,
transfer taxes or other similar taxes; and (d) reserves for indemnities, until
such reserves are no longer needed.
 
No Draw Period: any period of time after September 15, 2016 during which Titan
International’s Common Stock is trading below the Conversion Price based on a
ten (10) Business Day rolling average and until the date on which either (i)
Titan International’s Common Stock is trading at or above one hundred five
percent (105%) of the Conversion Price based on a fifteen (15) Business Day
rolling average or (ii) the 2009 Convertible Notes have either been fully
redeemed by Titan International or refinanced on or prior to the Convertible
Note’s Maturity Date with Refinancing Debt having a maturity date after the
Revolver Termination Date.
 
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated, sale held within
a reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Agent.
 
 
18

--------------------------------------------------------------------------------

 
Non-Restriction Period Permitted Acquisition: any Acquisition as long as no
Restriction Trigger Period exists or would result therefrom.
 
Notice of Borrowing: a form satisfactory to Agent to be provided by Borrower
Agent to Agent to request a Borrowing of Revolver Loans.
 
Notice of Conversion/Continuation: a form satisfactory to Agent to be provided
by Borrower Agent to Agent to request a conversion or continuation of any Loans
as LIBOR Loans.
 
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Borrowers with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Borrowers under Loan Documents, (d)
Secured Bank Product Obligations, (e) all obligations in respect of the Titan
Brazil Guaranty, and (f) other Debts, obligations and liabilities of any kind
owing by Borrowers pursuant to the Loan Documents, whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several.
 
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.
 
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
Original Credit Agreement: as defined in the recitals to this Agreement.
 
Original Guaranty and Collateral Agreement: that certain Guaranty and Collateral
Agreement dated as of July 23, 2004, by and among the Borrowers and certain of
their Subsidiaries in favor of Agent, as the same has been amended,
supplemented, modified and reaffirmed up to but not including the date hereof.
 
OSHA: the Occupational Safety and Hazard Act of 1970.
 
Other Agreement: each LC Document, fee letter (including without limitation the
Agent Fee Letter), Lien Waiver, Subordination Agreement, the Intercreditor
Agreement, Borrowing Base Certificate, Borrower Materials, Hedging Agreement or
other note, document, instrument or agreement (other than this Agreement or a
Security Document) now or hereafter delivered by a Borrower or other Person to
Agent or a Lender in connection with any transactions relating hereto.
 
 
19

--------------------------------------------------------------------------------

 
Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Overadvance: as defined in Section 2.1.5.
 
Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Participant: as defined in Section 13.2.
 
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
 
PBGC: the Pension Benefit Guaranty Corporation.
 
 Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Borrower or ERISA Affiliate or to which
the Borrower or ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the preceding five plan
years.
 
Permitted Acquisition: any Non-Restriction Period Permitted Acquisition or
Restriction Period Permitted Acquisition.
 
Permitted Asset Disposition: as long as no Default or Event of Default exists or
is caused thereby, an Asset Disposition that is (a) a sale of Inventory in the
Ordinary Course of Business; (b) a disposition of Equipment or Real Estate; (c)
a disposition of Inventory that is obsolete, unmerchantable or otherwise
unsalable in the Ordinary Course of Business; or (d) termination of a lease of
real or personal Property that is not necessary for the Ordinary Course of
Business, could not reasonably be expected to have a Material Adverse Effect and
does not result from a Borrower’s default.
 
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $50,000,000 or less at any time.
 
 
20

--------------------------------------------------------------------------------

 
Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).
 
Permitted Lien: as defined in Section 10.2.2.
 
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $50,000,000 at any time.
 
Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.
 
Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by a Borrower or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
 
Platform: as defined in Section 14.3.3.
 
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
 
Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) while Revolver Commitments are outstanding, by dividing
the amount of such Lender’s Revolver Commitment by the aggregate amount of all
Revolver Commitments; and (b) at any other time, by dividing the amount of such
Lender’s Loans and LC Obligations outstanding by the aggregate amount of all
outstanding Loans and LC Obligations.
 
Properly Contested: with respect to any obligation of a Borrower, (a) the
obligation is subject to a bona fide dispute regarding amount or the Borrower’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings instituted within the time allowed by law and
diligently pursued thereafter; (c) appropriate reserves have been established in
accordance with GAAP; (d) non-payment could not have a Material Adverse Effect,
nor result in forfeiture or sale of any assets of the Borrower; (e) no Lien is
imposed on assets of the Borrower, unless bonded and stayed to the satisfaction
of Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
 
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances: as defined in Section 2.1.6.
 
 
21

--------------------------------------------------------------------------------

 
Purchase Money Debt: (a) Debt (other than the Obligations) incurred for payment
of any of the purchase price of fixed assets; (b) Debt (other than the
Obligations) incurred within 10 days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and (c)
any renewals, extensions, modifications or refinancings (but not increases)
thereof.
 
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired in whole or in part by such Debt and constituting a
Capital Lease or a purchase money security interest under the UCC.
 
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than the Debt being extended,
renewed or refinanced; (c) it has a market rate of interest based on Borrower's
credit rating at such time; (d) it is subordinated to the Obligations at least
to the same extent as the Debt being extended, renewed or refinanced; (e) the
representations, covenants and defaults applicable to it are no less favorable
(when taken as a whole) to Borrowers than those applicable to the Debt being
extended, renewed or refinanced; (f) no additional Liens or collateral is
granted to secure it; (g) no additional Person is obligated on such Debt unless
such Person is or has been added as a Borrower hereto; and (h) upon giving
effect to it, no Default or Event of Default exists.
 
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d), (f), (h), (i), (j)
or (o).
 
Reimbursement Date: as defined in Section 2.3.2.
 
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by a Borrower to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve equal to
three months rent and other charges that could be payable to any such Person,
unless such Person has executed a Lien Waiver.
 
Report: as defined in Section 12.2.3.
 
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
 
Reporting Trigger Period: the period (a) commencing on the day that (i) an Event
of Default has existed or Availability has been less than 15% of the
Commitments, in either case, for two consecutive Business Days or (ii)
Availability is less than 12.5% of the Commitments at any time; and (b)
continuing until, during the preceding 45 consecutive days, no Event of Default
has existed and Average Availability is greater than 15% of Commitments for such
period.
 
 
22

--------------------------------------------------------------------------------

 
Required Lenders: two or more Lenders which are not Affiliates (subject to
Section 4.2) having together (a) Revolver Commitments in excess of 50% of the
aggregate Revolver Commitments; and (b) if the Revolver Commitments have
terminated, outstanding Loans in excess of 50% of all outstanding Loans;
provided, however, that the Commitments and outstanding Loans of any Defaulting
Lender shall be excluded from such calculation.
 
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/100th of 1%) applicable to member banks under regulations
issued by the Board of Governors for determining the maximum reserve requirement
for Eurocurrency liabilities.
 
Restricted Investment: any Investment by a Borrower, other than (a) Investments
in Subsidiaries to the extent existing on the Closing Date; (b) Cash Equivalents
that are subject to Agent’s Lien and control, pursuant to documentation in form
and substance satisfactory to Agent; (c) loans and advances permitted under
Section 10.2.7; and (d) Restriction Period Permitted Acquisitions.
 
Restriction Period Permitted Acquisition: any Acquisition during a Restriction
Trigger Period as long as (a) no Default or Event of Default exists or is caused
thereby and (b) either (X) (i) the consideration paid for the assets, business
or Person being acquired (the “Target”) consists solely of Equity Interests in
one or more of the Borrowers, (ii) the Target had positive cash flow for the 12
month period most recently ended, (iii) no Debt or Liens are incurred, assumed
or result from the Acquisition and (iv) Borrower Agent delivers to Agent, at
least 10 Business Days prior to the Acquisition, copies of all material
agreements relating thereto or (Y) such Acquisition is approved in writing by
Agent and Required Lenders in their sole discretion.
 
Restriction Trigger Period: the period (a) commencing on the day that an Event
of Default occurs or Availability is less than 25% of the Commitments at any
time; and (b) continuing until, during the preceding 45 consecutive days, no
Event of Default has existed and Average Availability is greater than 25% of
Commitments for such period; provided, that the Borrowers shall not be permitted
to cure an event giving rise to a Restriction Trigger Period more than 3 times
in any Fiscal Year.
 
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower or Subsidiary to incur or repay Borrowed
Money, to grant Liens on any assets, to declare or make Distributions, to
modify, extend or renew any agreement evidencing Borrowed Money, or to repay any
intercompany Debt.
 
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1(a), as hereafter modified pursuant to Section 2.1.7 or an
Assignment and Acceptance to which it is a party.  “Revolver Commitments” means
the aggregate amount of such commitments of all Lenders.
 
Revolver Loan: an advance made to a Borrower pursuant to Section 2.1, and any
Swingline Loan, Overadvance Loan or Protective Advance.
 
 
23

--------------------------------------------------------------------------------

 
Revolver Termination Date: December 21, 2017; provided, that if on or prior to
July 1, 2017, (i) the 2010 Notes and the “Obligations” under and as defined in
the 2010 Note Indenture shall not have been repaid in full or refinanced with
Refinancing Debt having a maturity date at least three months after the Revolver
Termination Date or (ii) the maturity date of the 2010 Notes shall not have been
extended to a date later than December 31, 2017, then the term “Revolver
Termination Date” shall mean July 1, 2017.
 
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
 
S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.
 
SEC: the Securities and Exchange Commission or any other Governmental Authority
succeeding to any of the principal functions thereof.
 
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Subsidiary to a Secured Bank
Product Provider.
 
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.13.
 
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
 
Security Documents: the Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.
 
Senior Officer: each of the chairman of the board, president, chief executive
officer, chief operating officer, chief financial officer, secretary or
treasurer of a Borrower.
 
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
 
Subordinated Debt: the Foreign Affiliate Loans and any other Debt incurred by a
Borrower that is expressly subordinate and junior in right of payment to Full
Payment of all Obligations, and is on terms (including maturity, interest, fees,
repayment, covenants and subordination) satisfactory to Agent.
 
Subordinated Debt Documents: all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof.
 
Subordination Agreements: all subordination agreements executed by a holder of
Subordinated Debt in favor of Agent and the other Secured Parties from time to
time on or after the Closing Date.
 
 
24

--------------------------------------------------------------------------------

 
Subsidiary: any Person (other than a natural person) at least 50% of whose
voting securities or Equity Interests is owned by a Borrower or any combination
of Borrowers (including indirect ownership by a Borrower through other Persons
in which the Borrower directly or indirectly owns 50% of the voting securities
or Equity Interests).
 
Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.
 
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Titan Brazil Guaranty: that certain guaranty in favor of Bank of America given
by Titan International dated as of May 6, 2011 of the indebtedness or any other
obligations incurred by Titan Pneus do Brasil Ltda., a company organized under
the laws of Brazil, and relating to indebtedness owing to Bank of America or any
Affiliate thereof, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time.
 
Titan Europe: Titan Europe Plc, a United Kingdom company, whose principal
activity is manufacturing and selling steel wheels, undercarriage components and
assemblies for tracked and wheeled “off road” vehicles in the agricultural,
construction, and mining industries.
 
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC: the Uniform Commercial Code as in effect in the State of Illinois or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
 
 Unused Line Fee Rate: a per annum rate equal to (a) 0.375%, if the average
daily balance of Revolver Loans and stated amount of Letters of Credit was 50%
or less of the Revolver Commitments during the preceding Fiscal Quarter, or (b)
0.25%, if such average daily balance was more than 50% of the Revolver
Commitments during the preceding Fiscal Quarter.
 
Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.
 
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis (it being understood that
Borrowers’ financial statements may be prepared on a last-in, first-out basis
with respect to raw materials, with applicable reserves related thereto), and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; and (b) for an Account, its face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.
 
 
25

--------------------------------------------------------------------------------

 



1.2. Accounting Terms. 
Under the Loan Documents (except as otherwise specified herein), all accounting
terms shall be interpreted, all accounting determinations shall be made, and all
financial statements shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of Borrowers
delivered to Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrowers’ certified public accountants concur
in such change and the change is disclosed to Agent.
 
1.3. Uniform Commercial Code. 
 As used herein, the following terms are defined in accordance with the UCC in
effect in the State of Illinois from time to time:  “Chattel Paper,” “Commercial
Tort Claim,” “Deposit Account,” “Document,” “Equipment,” “General Intangibles,”
“Goods,” “Instrument,” “Inventory,” “Letter-of-Credit Right” and “Supporting
Obligation.”
 
1.4.Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section means, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 14.3.1;
or (g) discretion of Agent, Issuing Bank or any Lender means the sole and
absolute discretion of such Person (unless the word discretion is otherwise
expressly qualified herein).  All references to Value, Borrowing Base
components, Loans, Letters of Credit, Obligations and other amounts herein shall
be denominated in Dollars, unless expressly provided otherwise, and all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time.  Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation used by
Borrowers in the Ordinary Course of Business, and otherwise satisfactory to
Agent (and not necessarily calculated in accordance with GAAP).  Borrowers shall
have the burden of establishing any alleged negligence, misconduct or lack of
good faith by Agent, Issuing Bank or any Lender under any Loan Documents.  No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision.  A
reference to Borrowers’ “knowledge” or similar concept means actual knowledge of
a Senior Officer of any Borrower.
 
 
26

--------------------------------------------------------------------------------

 
SECTION 2. CREDIT FACILITIES
 
2.1. Revolver Commitment
 
2.1.1. Revolver Loans.(a)           On the “Restatement Date”, the “Lenders”
issued “Revolving Commitments” (as each such term is defined in the Original
Credit Agreement) to Titan International (“Existing Revolving Commitments”).  On
the Closing Date, the aggregate outstanding principal balance of the “Revolving
Loans” (as such term is defined in the Original Credit Agreement) under the
Existing Revolving Commitments was $0 (“Existing Revolving Loans”).  On the
Closing Date, certain of the Lenders shall purchase from certain of the
Continuing Lenders and the Exiting Lenders, Existing Revolving Commitments and
the related Existing Revolving Loans, if any, in amounts such that after giving
effect to all such purchases, the Revolving Commitments of the Lenders shall be
as indicated on Schedule 1.1(a).  Such purchases shall be at par and shall be
payable by such purchasing Lenders to Agent, for the respective accounts of the
applicable Continuing Lenders and/or Exiting Lenders, by 12:00 noon on the
Closing Date.  Upon the terms and subject to the conditions hereof, such
outstanding Existing Revolving Commitments and Existing Revolving Loans shall
constitute Revolving Commitments and Revolving Loans, respectively, under this
Agreement from and after the Closing Date, and shall henceforth be governed by
the terms and conditions of this Agreement in all respects.
 
(b)           Each Lender agrees, severally on a Pro Rata basis up to its
Revolver Commitment, on the terms set forth herein, except for during a No Draw
Period, to make Revolver Loans (including to the extent applicable, such
Lender’s Existing Revolving Loans) to Borrowers from time to time through the
Commitment Termination Date.  The Revolver Loans may be repaid and reborrowed as
provided herein.  In no event shall Lenders have any obligation to honor a
request for a Revolver Loan if the unpaid balance of Revolver Loans outstanding
at such time (including the requested Loan) would exceed the Borrowing Base.
 
    2.1.2. Revolver Notes.  The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrowers shall deliver to such Lender a promissory
note evidencing its Revolver Loans.
   
    2.1.3. Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for lawful corporate
purposes of Borrowers, including working capital.
   
    2.1.4. Voluntary Reduction or Termination of Revolver Commitments.
 
 
27

--------------------------------------------------------------------------------

 
(a)           The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 90 days prior written notice to Agent at any time
after the first Loan Year, Borrowers may, at their option, terminate the
Revolver Commitments and this credit facility without premium or penalty (except
for LIBOR breakage costs pursuant to Section 3.9, if any).  Any notice of
termination given by Borrowers shall specify the termination date and shall be
irrevocable.  On the termination date, Borrowers shall make Full Payment of all
Obligations.
 
(b)           Borrowers may permanently reduce the Revolver Commitments, without
premium or penalty (except for LIBOR breakage costs pursuant to Section 3.9, if
any), on a Pro Rata basis for each Lender, upon at least 90 days prior written
notice to Agent delivered at any time after the First Loan Year, which notice
shall specify (i) the amount of the reduction and (ii) the effective date of the
reduction and shall be irrevocable once given.  Each reduction shall be in a
minimum amount of $10,000,000, or an increment of $1,000,000 in excess thereof.
 
    2.1.5. Overadvances.  If the outstanding aggregate Revolver Loans and L/C
Obligations exceed the Borrowing Base (“Overadvance”) at any time, the excess
amount shall be payable by Borrowers on demand, in writing, by Agent, but all
such Revolver Loans and L/C Obligations shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents.  Agent may require Lenders to honor requests for Overadvance Loans
and to forbear from requiring Borrowers to cure an Overadvance, (a) when no
other Event of Default is known to Agent, as long as (i) the Overadvance does
not continue for more than 30 consecutive days (and no Overadvance may exist for
at least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed $15,000,000;
and (b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than $15,000,000,
and (ii) does not continue for more than 30 consecutive days.  In no event shall
Overadvance Loans be required that would cause the outstanding Revolver Loans
and LC Obligations to exceed the aggregate Revolver Commitments.  Any funding of
an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby.  In no event
shall any Borrower be deemed a beneficiary of this Section nor authorized to
enforce any of its terms.
 
    2.1.6. Protective Advances.  Agent shall be authorized, in its discretion,
at any time that any conditions in Section 6 are not satisfied to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount of
$15,000,000 outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectibility or
repayment of Obligations, as long as such Loans do not cause the outstanding
Revolver Loans and LC Obligations to exceed the aggregate Revolver Commitments;
or (b) to pay any other amounts chargeable to Borrowers under any Loan
Documents, including interest, costs, fees and expenses.  Each Lender shall
participate in each Protective Advance on a Pro Rata basis.  Required Lenders
may at any time revoke Agent’s authority to make further Protective Advances
under clause (a) by written notice to Agent.  Absent such revocation, Agent’s
determination that the funding of a Protective Advance is appropriate shall be
conclusive.
 
 
28

--------------------------------------------------------------------------------

    2.1.7. Increase in Revolver Commitments.  Borrowers, through Borrower Agent,
may request an increase in Revolver Commitments from time to time upon notice to
Agent, as long as (a) such increase is approved by Agent in its sole discretion
and is subject to terms and conditions mutually agreed upon by Agent and
Borrower Agent, (b) the requested increase is in a minimum amount of $10,000,000
or the Euro equivalent thereof (as determined by Agent) (or such lesser amount
which would, when added to all previously authorized increases pursuant hereto,
cause such increase to reach the maximum amount set forth below) and is offered
on the same terms as existing Revolver Commitments, except for a closing fee
specified by Borrowers, (c) increases under this Section do not collectively
exceed $50,000,000 or the Euro equivalent thereof (as determined by Agent) in
the aggregate and no more than 4 increases are made, (d) no reduction in
Commitments pursuant to Section 2.1.4 has occurred prior to the requested
increase, (e) the requested increase does not cause the Commitments to exceed
90% of any applicable cap under any Subordinated Debt agreement and (f) if such
increase provides the Borrowers’ Foreign Subsidiaries access to Euro borrowings
hereunder, cause such Foreign Subsidiaries to guaranty the Obligations to the
extent of their access to such Euro borrowings in a manner satisfactory to Agent
and to execute and deliver such documents, instruments and agreements and to
take such other actions as Agent shall require to evidence and perfect a Lien in
favor of Agent on all Collateral of such Foreign Subsidiaries, including
delivery of such legal opinions, in form and substance satisfactory to Agent, as
it shall deem appropriate (the “Accordion”).  Agent shall promptly notify
Lenders of the requested increase and, within 10 Business Days thereafter, each
Lender shall notify Agent if and to what extent such Lender commits to increase
its Revolver Commitment.  Agent shall promptly notify Borrower Agent of the
Lender’s response.  Any Lender not responding within such period shall be deemed
to have declined an increase.  If Lenders fail to commit to the full requested
increase, Eligible Assignees may issue additional Revolver Commitments and
become Lenders hereunder so as to bring the Revolver Commitment up to the amount
requested by Borrower Agent.  Agent may allocate, in its discretion, the
increased Revolver Commitments among committing Lenders and, if necessary,
Eligible Assignees.  If the full increase requested by Borrower's Agent is not
committed to by the Lenders after taking into account the participation of
Eligible Assignees, then the Revolving Commitment nonetheless shall be increased
to the extent the Lenders and/or Eligible Assignees expressly commit thereto
pursuant to this Section 2.1.7.  Provided the conditions set forth in Section
6.2 are satisfied, total Revolver Commitments shall be increased by the
requested amount (or such lesser amount committed by Lenders and Eligible
Assignees) on a date agreed upon by Agent and Borrower Agent.  Agent, Borrowers,
and new and existing Lenders shall execute and deliver such documents and
agreements as Agent deems appropriate to evidence the increase in and
allocations of Revolver Commitments.  On the effective date of an increase, all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders, and settled by Agent if
necessary, in accordance with Lenders’ adjusted shares of such Commitments.
 
2.2. [Intentionally Omitted]
 
 
 
29

--------------------------------------------------------------------------------

 
 
2.3. Letter of Credit Facility
 
       2.3.1. Issuance of Letters of Credit.  Except for during a No Draw
Period, Issuing Bank shall issue Letters of Credit from time to time until 10
days prior to the Revolver Termination Date (or until the Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:
 
(a)           Each Borrower acknowledges that Issuing Bank’s issuance of any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each of the LC Conditions is satisfied; and (iii) if a
Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and Issuing Bank to eliminate any Fronting
Exposure associated with such Lender.  If, in sufficient time to act, Issuing
Bank receives written notice from Required Lenders that one or more of the LC
Conditions has not been satisfied, Issuing Bank shall not issue the requested
Letter of Credit.  Prior to receipt of any such notice, Issuing Bank shall not
be deemed to have knowledge of any failure of LC Conditions.
 
(b)           Letters of Credit may be requested by a Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent.  The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application may be required at the discretion of Issuing Bank.
 
(c)           Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary except for errors by the Issuing Bank in
payment or honoring of any draws thereupon due to its gross negligence or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction.  In connection with issuance of any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any LC Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any LC Documents; the form,
validity, sufficiency, accuracy, genuineness or legal effect of any LC Documents
or of any endorsements thereon; the time, place, manner or order in which
shipment of goods is made; partial or incomplete shipment of, or failure to
ship, any goods referred to in a Letter of Credit or LC Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.  Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.
 
 
30

--------------------------------------------------------------------------------

 
(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.
 
2.3.2. Reimbursement; Participations.
 
(a)           If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Revolver Loans from the day
after the Reimbursement Date until payment by Borrowers.  The obligation of
Borrowers to reimburse Issuing Bank for any payment made under a Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense or other right
that Borrowers may have at any time against the beneficiary.  Whether or not
Borrower Agent submits a Notice of Borrowing, Borrowers shall be deemed to have
requested a Borrowing of Base Rate Revolver Loans in an amount necessary to pay
all amounts due Issuing Bank on any Reimbursement Date and each Lender agrees to
fund its Pro Rata share of such Borrowing whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied.
 
(b)           Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit.  If Issuing Bank makes any payment
under a Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
 
31

--------------------------------------------------------------------------------

 
(c)           The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Borrower may have with respect to
any Obligations.  Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by any Borrower or other Person of
any obligations under any LC Documents.  Issuing Bank does not make to Lenders
any express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Borrower.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Borrower.
 
(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Document except as a result of its gross negligence or willful
misconduct.  Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions from Required Lenders.
 
             2.3.3. Cash Collateral.  If any LC Obligations, whether or not then
due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 10 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC
Obligations.  Borrowers shall, on demand, in writing, by Issuing Bank or Agent
from time to time, Cash Collateralize the Fronting Exposure of any Defaulting
Lender.  If Borrowers fail to provide any Cash Collateral as required hereunder,
Lenders may (and shall upon direction of Agent) advance, as Revolver Loans, the
amount of the Cash Collateral required (whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied).
 
             2.3.4. Resignation of Issuing Bank.  Issuing Bank may resign at any
time upon notice to Agent and Borrowers.  On and after the effective date of
such resignation, Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date.  Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Borrowers.
 
SECTION 3. INTEREST, FEES AND CHARGES
 
3.1. Interest
 
3.1.1. Rates and Payment of Interest.
 
 
32

--------------------------------------------------------------------------------

 
(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Revolver Loans.
 
(b)           During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default, but only for as long as it continues, if
Agent or Required Lenders in their discretion so elect, Obligations shall bear
interest at the Default Rate (whether before or after any judgment).
 
(c)           Interest shall accrue from the date a Loan is advanced or
Obligation is incurred or payable, until paid in full by Borrowers.  If a Loan
is repaid on the same day made, one day’s interest shall accrue.  Interest
accrued on the Loans shall be due and payable in arrears, (i) for each Base Rate
Loan, on the first day of each month; (ii) for each LIBOR Loan, on the last day
of each Interest Period relating to such LIBOR Loan; (iii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iv) on the Commitment Termination Date.  Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand, in
writing.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand, in writing.
 
3.1.2. Application of LIBOR to Outstanding Loans.
 
(a)           Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
 
(b)           Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three Business Days before the requested
conversion or continuation date.  Promptly after receiving any such notice,
Agent shall notify each Lender thereof.  Each Notice of Conversion/Continuation
shall be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be 30 days if
not specified).  If, upon the expiration of any Interest Period in respect of
any LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans effective on the last day such Interest Period.
 
3.1.3. Interest Periods.  In connection with making, converting or continuing
any LIBOR Loans, Borrowers shall select an interest period (“Interest Period”)
to apply to such Loans, which Interest Period shall be one month, two months or
three months; provided, however, that:
 
(a)           the Interest Period shall begin on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
 
 
33

--------------------------------------------------------------------------------

 
(b)           if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and
 
(c)           no Interest Period shall extend beyond the Revolver Termination
Date.
 
3.1.4. Interest Rate Not Ascertainable.  If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination.  Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
3.2. Fees
3.2.1. Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to the Unused Line Fee Rate times the amount by which
the Revolver Commitments exceed the average daily outstanding balance of
Revolver Loans and stated amount of Letters of Credit during any month.  Such
fee shall be payable in arrears, on the first day of each Fiscal Quarter and on
the Commitment Termination Date.
 
3.2.2. LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be calculated and payable quarterly in arrears, on the first day of
each Fiscal Quarter; (b) to Agent, for its own account, a fronting fee equal to
0.125% per annum computed on the stated amount of each Letter of Credit, which
fee shall be payable quarterly in arrears, on the first day of each Fiscal
Quarter; and (c) to Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred.  During an Event of Default, the fee payable under clause (a)
shall be increased by 2% per annum.
 
3.2.3. [Intentionally Omitted]
 
 
3.2.4. Fee Letters.  Borrowers shall pay all fees set forth in the Agent Fee
Letter and any other fee letter executed in connection with this Agreement.
 
 
34

--------------------------------------------------------------------------------

 
3.3. Computation of Interest, Fees, Yield Protection
 
.  All interest, as well as fees and other charges calculated on a per annum
basis, shall be computed for the actual days elapsed, based on a year of 360
days, except that for purposes of any Base Rate Loan (as to which the interest
is not determined with reference to LIBOR) interest shall be calculated on the
basis of a year of 365/366 days.  Each determination by Agent of any interest,
fees or interest rate hereunder shall be final, conclusive and binding for all
purposes, absent manifest error; provided that Agent shall, upon a written
request of Borrower Agent, deliver to Borrower Agent a statement showing the
computations or calculations used by Agent in determining any such fee, interest
amount, or interest rate.  All fees shall be fully earned when due and shall not
be subject to rebate, refund or proration.  All fees payable under Section 3.2
are compensation for services and are not, and shall not be deemed to be,
interest or any other charge for the use, forbearance or detention of money.  A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to Borrower Agent by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.  Notwithstanding anything
set forth in this Section 3.3 to the contrary, any Lender that shall have a
Change of Law (solely for purposes hereof, “Change of Law” shall be a Change of
Law as defined in clause (c) of the definition thereof, without having the force
of law) imposed upon it that shall, in the reasonable determination of such
Lender, result in any payment amounts owing by Borrowers to such Lender pursuant
to Sections 3.7 or 3.9, such Lender shall give Borrower Agent prior written
notice of the implementation of such Change in Law.  Borrower shall then have
the right to remove such Lender, as permitted pursuant to Section 13.4, prior to
the implementation of such Change in Law.  Otherwise, Borrower shall make any
amounts payable therefrom as set forth in this Section 3.3 and either Section
3.7 or 3.9, as applicable.
 
3.4. Reimbursement Obligations
 
.  Borrowers shall reimburse Agent for all Extraordinary Expenses.  Borrowers
shall also reimburse Agent for all legal, accounting, appraisal, consulting, and
other fees, costs and expenses incurred by it in connection with (a) negotiation
and preparation of any Loan Documents, including any amendment or other
modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Borrower or Collateral, whether prepared
by Agent’s personnel or a third party.  All legal, accounting and consulting
fees shall be charged to Borrowers by Agent’s professionals based on actual time
expended and charged-out at their then applicable hourly rates for like matters,
regardless of any reduced or alternative fee billing arrangements that Agent,
any Lender or any of their Affiliates may have with such professionals with
respect to this or any other transaction.  Borrowers acknowledge that counsel
may provide Agent with a benefit, such as a discount, credit or other
accommodation, based on counsel’s overall relationship with Agent, including
fees paid hereunder.  If, for any reason (including inaccurate reporting on
financial statements or a Borrowing Base Certificate), it is determined that a
higher or lower Applicable Margin should have applied to a period than was
actually applied, then the proper margin shall be applied retroactively and (i)
if a higher Applicable Margin should have applied, then Borrowers shall
immediately pay to Agent, for the Pro Rata benefit of Lenders, an amount equal
to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid or (ii) if a lower
Applicable Margin should have applied, Agent shall establish a credit for
Borrowers in an amount equal to the difference between the amount of interest
and fees that would have accrued using the proper Applicable Margin and the
amount actually paid to Lenders (but only so long as each such Lender’s Revolver
Commitment has not changed during such applicable period).  All amounts payable
by Borrowers under this Section shall be due on demand, in writing, from Agent.
 
 
35

--------------------------------------------------------------------------------

 
3.5. Illegality
 
.  If any Lender determines that any Change in Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Agent and so long as such
circumstance shall continue, any obligation of such Lender to make or continue
LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended
until such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist (such period, a “LIBOR Unavailability
Period”).  Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans (other
than a Base Rate Loan based on LIBOR), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Loans.  Upon any such prepayment or conversion, Borrowers
shall also pay accrued interest on the amount so prepaid or converted.  The
foregoing shall not affect any Lenders ability to make Base Rate Loans as to
which the interest rate is not determined with reference to LIBOR.
 
3.6. Inability to Determine Rates
 
.  If Required Lenders notify Agent in connection with a request for a Borrowing
of, or conversion to or continuation of, a LIBOR Loan, that they have reasonably
determined that (a) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (b) adequate and reasonable means do not exist for determining LIBOR
for the requested Interest Period, or (c) LIBOR for the requested Interest
Period does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then Agent will promptly so notify Borrower Agent and each
Lender.  Thereafter, the obligation of Lenders to make or continue LIBOR Loans
shall be suspended until Agent (upon instruction by Required Lenders) revokes
such notice (such period, a “LIBOR Unavailability Period”).  Upon receipt of
such notice, Borrower Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of a LIBOR Loan or, failing that, will be deemed
to have submitted a request for a Base Rate Loan (as to which the interest rate
is not determined with reference to LIBOR).
 
3.7. Increased Costs; Capital Adequacy
 
3.7.1. Change in Law
 
  If any Change in Law shall:
 
(a)           impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in LIBOR) or Issuing
Bank;
 
 
36

--------------------------------------------------------------------------------

 
(b)           subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.9 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or Issuing Bank); or
 
(c)           impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;
 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank (which, subject to Section
3.3, such request shall be accompanied by, if requested in writing by the
Borrower Agent, a statement setting forth the basis for such request), Borrowers
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.
 
             3.7.2. Capital Adequacy.  If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any Lending
Office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s, Issuing Bank’s or holding company’s capital as
a consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank upon such Lender’s or
Issuing Bank’s request which request, subject to Section 3.3, shall be
accompanied by, if requested in writing by the Borrower Agent, a calculation of
the amount thereof in reasonable detail, as the case may be, such additional
amount or amounts as will compensate it or its holding company for any such
reduction suffered.
 
             3.7.3. Compensation.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender or Issuing Bank notifies Borrower Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
 
37

--------------------------------------------------------------------------------

 
3.8. Mitigation
 
.  If any Lender gives a notice under Section 3.5 or requests compensation under
Section 3.7, or if Borrowers are required to pay additional amounts with respect
to a Lender under Section 5.9, then such Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to it or unlawful.  Borrowers
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.  In addition, each Lender agrees as
soon as practicable after it becomes aware of any circumstances prompting the
giving of notice under Section 3.5 or a request for payment from Borrowers under
Section 3.7 or 3.9, that such Lender shall use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable by Borrowers pursuant
thereto and shall instruct Agent to revoke the notice or suspend Borrowers’
payment/compensation as soon as possible after the circumstance giving rise
thereto shall cease or pass with respect to such Lender.
 
3.9. Funding Losses
 
.  If for any reason (other than default by a Lender) (a) any Borrowing of, or
conversion to or continuation of, a LIBOR Loan does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn), (b) any repayment or conversion of a LIBOR Loan
occurs on a day other than the end of its Interest Period, (c) Borrowers fail to
repay a LIBOR Loan when required hereunder, or (d) a Lender (other than a
Defaulting Lender) is required to assign a LIBOR Loan prior to the end of its
Interest Period pursuant to Section 13.4, then Borrowers shall pay to Agent,
upon notice to Borrower Agent from Agent and subject to Section 3.3, if
requested in writing by the Borrower Agent, accompanied by a statement setting
forth the basis for the amount being claimed, its customary administrative
charge and to each Lender all resulting losses and expenses, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds.  Lenders shall not be required to purchase Dollar deposits in any
interbank or offshore Dollar market to fund any LIBOR Loan, but this Section
shall apply as if each Lender had purchased such deposits.
 
3.10. Maximum Interest
 
.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (“maximum
rate”).  If Agent or any Lender shall receive interest in an amount that exceeds
the maximum rate, the excess interest shall be applied to the principal of the
Obligations or, if it exceeds such unpaid principal, refunded to Borrowers.  In
determining whether the interest contracted for, charged or received by Agent or
a Lender exceeds the maximum rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.
 
SECTION 4. LOAN ADMINISTRATION
 
 
38

--------------------------------------------------------------------------------

 
4.1. Manner of Borrowing and Funding Revolver Loans
 
.
 
4.1.1. Notice of Borrowing.
 
(a)           Whenever Borrowers desire funding of a Borrowing of Revolver
Loans, Borrower Agent shall give Agent a Notice of Borrowing (it being
understood and agreed that no Revolver Loans may be requested during a No Draw
Period).  Such notice must be received by Agent no later than 12:00 noon (i) on
the Business Day of the requested funding date, in the case of Base Rate Loans,
and (ii) at least three Business Days prior to the requested funding date, in
the case of LIBOR Loans.  Notices received after 12:00 noon shall be deemed
received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR Loans, the
duration of the applicable Interest Period (which shall be deemed to be 30 days
if not specified).
 
(b)           Unless payment is otherwise timely made by Borrowers (when due)
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Revolver Loans on the
due date, in the amount of such Obligations.  The proceeds of such Revolver
Loans shall be disbursed as direct payment of the relevant Obligation.  In
addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates.
 
(c)           If Borrowers maintain any disbursement account with Agent or any
Affiliate of Agent, then presentation for payment of any Payment Item when there
are insufficient funds to cover it shall be deemed to be a request for a Base
Rate Revolver Loan on the date of such presentation, in the amount of the
Payment Item.  The proceeds of such Revolver Loan may be disbursed directly to
the disbursement account.
 
             4.1.2. Fundings by Lenders.  Each Lender shall (by making its funds
available in accordance with the Notice of Borrowing) timely honor its Revolver
Commitment by advancing its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans.  Each Lender shall fund to Agent
such Lender’s Pro Rata share of the Borrowing to the account specified by Agent
in immediately available funds not later than 2:30 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
case Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day.  Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent.  Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers.  If a
Lender’s share of any Borrowing or of any settlement pursuant to Section
4.1.3(b) is not received by Agent, then Borrowers agree to repay to Agent on
demand, in writing, the amount of such share, together with interest thereon
from the date disbursed until repaid, at the rate applicable to the
Borrowing.  If the timing of the wire transfers from Lenders leads to a
situation where although the Lenders wire the funds at 2:30 p.m. on any given
Business Day, those funds are not available to Borrower until the following
Business Day, then Borrower Agent may consider using a 1:00 p.m. time cut off
for the wire transfer; provided that, the Borrower Agent provides its Notice of
Borrowing at least one hour prior to the required time of notice normally
required hereunder.
 
 
39

--------------------------------------------------------------------------------

 
4.1.3. Swingline Loans; Settlement.
 
(a)           Agent may, but shall not be obligated to, advance Swingline Loans
to Borrowers, up to an aggregate outstanding amount of $20,000,000, unless the
funding is specifically required to be made by all Lenders hereunder.  Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account.  The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.
 
(b)           Settlement of Swingline Loans and other Revolver Loans among
Lenders and Agent shall take place on a date determined from time to time by
Agent (but at least weekly),  in accordance with the Settlement Report delivered
by Agent to Lenders.  Between settlement dates, Agent may in its discretion
apply payments on Revolver Loans to Swingline Loans, regardless of any
designation by Borrower or any provision herein to the contrary.  Each Lender’s
obligation to make settlements with Agent is absolute and unconditional, without
offset, counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are
satisfied.  If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swingline Loan may not be settled among Lenders hereunder, then
each Lender shall be deemed to have purchased from Agent a Pro Rata
participation in such Loan and shall transfer the amount of such participation
to Agent, in immediately available funds, within one Business Day after Agent’s
request therefor.
 
4.1.4. Notices.
 
  Borrowers may request, convert or continue Loans, select interest rates and
transfer funds based on telephonic or e-mailed instructions to Agent; provided,
however, that Borrowers may not request or continue Loans during a No Draw
Period.  Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Agent or Lenders, the
records of Agent and Lenders shall govern.  Neither Agent nor any Lender shall
have any liability for any loss suffered by a Borrower as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf.
 
4.2. Defaulting Lender
 
             4.2.1. Reallocation of Pro Rata Share; Amendments.  For purposes of
determining Lenders’ obligations to fund or participate in Loans or Letters of
Credit, Agent may exclude the Commitments and Loans of any Defaulting Lender(s)
from the calculation of Pro Rata shares.  A Defaulting Lender shall have no
right to vote on any amendment, waiver or other modification of a Loan Document,
except as provided in Section 14.1.1(c).
 
 
40

--------------------------------------------------------------------------------

 
 
             4.2.2. Payments; Fees.   Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrowers hereunder.  A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1.  If any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders.  Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.
 
             4.2.3. Cure.   Borrowers, Agent and Issuing Bank may agree in
writing that a Lender is no longer a Defaulting Lender.  At such time, Pro Rata
shares shall be reallocated without exclusion of such Lender’s Commitments and
Loans, and all outstanding Revolver Loans, LC Obligations and other exposures
under the Revolver Commitments shall be reallocated among Lenders and settled by
Agent (with appropriate payments by the reinstated Lender) in accordance with
the readjusted Pro Rata shares.  Unless expressly agreed to by Borrowers, Agent
and Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a
waiver or release of claims against such Lender.  The failure of any Lender to
fund a Loan, to make a payment in respect of LC Obligations or otherwise to
perform its obligations hereunder shall not relieve any other Lender of its
obligations, and no Lender shall be responsible for default by another Lender.
 
    4.3. Number and Amount of LIBOR Loans; Determination of Rate.  Each
Borrowing of LIBOR Loans when made shall be in a minimum amount of $1,000,000,
plus any increment of $100,000 in excess thereof.  No more than 8 Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose.  Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
 
4.4. Borrower Agent.  Each Borrower hereby designates Titan International
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, preparation and
delivery of Borrowing Base and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, Issuing Bank or any Lender.  Borrower Agent
hereby accepts such appointment.  Agent and Lenders shall be entitled to rely
upon, and shall be fully protected in relying upon, any notice or communication
(including any notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of Agent,
Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.
 
 
41

--------------------------------------------------------------------------------

 
4.5. One Obligation.  The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
 
      4.6. Effect of Termination.  On the effective date of the termination of
all Commitments, the Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services).  Until Full Payment of the
Obligations, all undertakings of Borrowers contained in the Loan Documents shall
continue, and Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents.  Agent shall not be required to
terminate its Liens unless it receives Cash Collateral or a written agreement,
in each case satisfactory to it, protecting Agent and Lenders from the dishonor
or return of any Payment Items previously applied to the Obligations.  Section
5.5, this Section, and each indemnity or waiver given by a Borrower or Lender in
any Loan Document (including those set forth in Sections 5.9.2, 5.10.3, 12.6 and
14.2), shall survive Full Payment of the Obligations for the applicable statutes
of limitation periods with respect thereto.
 
SECTION 5. PAYMENTS
 
    5.1.General Payment Provisions.  All payments of Obligations shall be made
in Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date.  Any payment after such time shall be deemed
made on the next Business Day.  Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section
3.9.  Borrowers agree that Agent shall have the continuing, exclusive right to
apply and reapply payments and proceeds of Collateral against the Obligations,
in such manner as Agent deems advisable, but whenever possible, any prepayment
of Loans shall be applied first to Base Rate Loans and then to LIBOR Loans.  All
payments by a Borrower shall be made to Agent except for payments in discharge
of amounts due a specific Lender to the extent expressly set forth and permitted
herein, in which instance payment shall be made by such Borrower directly to the
Lender to which such payment is due or owed.
 
    5.2.Repayment of Revolver Loans.  Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  If any Asset Disposition includes the disposition of Accounts or
Inventory, then Net Proceeds equal to the greater of (a) the net book value of
such Accounts and Inventory, or (b) the reduction in the Borrowing Base upon
giving effect to such disposition, shall be applied to the Revolver
Loans.  Notwithstanding anything herein to the contrary, if an Overadvance
exists, Borrowers shall, on the sooner of Agent’s demand or the first Business
Day after any Borrower has knowledge thereof, repay the outstanding Revolver
Loans in an amount sufficient to reduce the principal balance of Revolver Loans
to the Borrowing Base.
 
 
42

--------------------------------------------------------------------------------

 
    5.3. Mandatory Prepayments
 
 
(a)           During any Dominion Trigger Period, all funds deposited into any
Dominion Account shall automatically be dispersed to repay the outstanding
Revolving Loans (for the avoidance of doubt, it being understood and agreed
that, after such repayment and subject to the Availability Block and the other
terms herein, Borrowers may reborrow hereunder in accordance with the terms
herein);
 
(b)           Concurrently with the receipt by any Borrower of any net cash
proceeds from any Asset Disposition of any Collateral (other than with respect
to a Permitted Asset Disposition), in an amount equal to 100% of such Asset
Disposition;
 
(c)           Concurrently with the receipt of any proceeds of insurance paid in
respect of any Collateral, Borrowers shall prepay Revolver Loans in an amount
equal to such proceeds, subject to Section 8.6.2;
 
(d)           Concurrently with the receipt of any net cash proceeds from the
issuance of any Debt of any Borrower (excluding Debt permitted by Section
10.2.1) in an amount equal to 100% of such net cash proceeds to the extent not
used for Acquisitions by a Borrower within one hundred eighty (180) days
thereafter.
 
(e)           Concurrently with any issuance of Equity Interests by a Borrower
(excluding any issuance of Equity Interests (v) in defeasance and satisfaction
of the 2009 Convertible Notes; (w) in connection with a Permitted Acquisition;
(x) pursuant to any employee or director option program, benefit plan or
compensation program; (y) by a Subsidiary to Titan International or another
Subsidiary to Titan International or another Subsidiary or (z) if waived by the
Required Lenders, in connection with a Change of Control of any Borrower),
Borrowers shall prepay Revolver Loans in an amount equal to the net proceeds of
such issuance (except to the extent that such proceeds are intended to be, and
in fact are, reinvested within 180 days from such date of issuance).
 
(f)           Immediately upon the occurrence of a No Draw Period, Borrowers
shall prepay in full the Revolver Loans (not including any outstanding Letters
of Credit so long as Borrowers are in compliance with the LC Conditions at such
time (other than with respect to compliance with Section 6.2(a))).
 
    5.4. Payment of Other Obligations
 
.  Obligations other than Loans, including LC Obligations and Extraordinary
Expenses, shall be paid by Borrowers as provided in the Loan Documents or, if no
payment date is specified, on demand, in writing, by Agent.
 
 
43

--------------------------------------------------------------------------------

 
    5.5. Marshaling; Payments Set Aside
 
.  None of Agent or Lenders shall be under any obligation to marshal any assets
in favor of any Borrower or against any Obligations.  If any payment by or on
behalf of Borrowers is made to Agent, Issuing Bank or any Lender, or Agent,
Issuing Bank or any Lender exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then to
the extent of such recovery, the Obligation originally intended to be satisfied,
and all Liens, rights and remedies relating thereto, shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred.
 
    5.6. Application and Allocation of Payments.
 
5.6.1. Application.  Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by Agent in its discretion.
 
5.6.2. Post-Default Allocation.  Notwithstanding anything in any Loan Document
to the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Borrowers, realization on
Collateral, setoff or otherwise, shall be allocated as follows:
 
(a)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;
 
(b)           second, to all amounts owing to Agent on Swingline Loans;
 
(c)           third, (i) to all amounts owing to Issuing Bank and (ii) to all
Obligations constituting fees (other than Secured Bank Product Obligations and
Obligations in respect of the Titan Brazil Guaranty);
 
(e)           fourth, to all Obligations constituting interest (other than
Secured Bank Product Obligations and Obligations in respect of the Titan Brazil
Guaranty);
 
(f)           fifth, (i) to Cash Collateralization of LC Obligations, (ii) to
all Loans and (iii) to Secured Bank Product Obligations arising under Hedge
Agreements (including Cash Collateralization thereof) and Obligations in respect
of the Titan Brazil Guaranty, in each case solely with respect to clause (iii),
up to the amount of Availability Reserves existing therefor;
 
(h)           sixth, to all other Secured Bank Product Obligations and all other
Obligations in respect of the Titan Brazil Guaranty; and
 
(i)           last, to all remaining Obligations.
 
 
44

--------------------------------------------------------------------------------

 
Amounts shall be applied to payment of each category of Obligations only after
Full Payment of all preceding categories.  If amounts are insufficient to
satisfy a category, Obligations in the category shall be paid on a pro rata
basis.  Amounts distributed with respect to any Secured Bank Product Obligation
shall be calculated using the methodology reported to Agent for such Obligation
(but no greater than the maximum amount reported to Agent).  Agent shall have no
obligation to calculate the amount of any Secured Bank Product Obligation and
may request a reasonably detailed calculation thereof from the applicable
Secured Bank Product Provider.  If the provider fails to deliver the calculation
within five days following request, Agent may assume the amount is zero.  The
allocations set forth in this Section are solely to determine the rights and
priorities among Secured Parties, and may be changed by agreement among them
without the consent of any Borrower.  This Section is not for the benefit of or
enforceable by any Borrower, and each Borrower irrevocably waives the right to
direct the application of any payments or Collateral proceeds subject to this
Section.
 
5.6.3. Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return such amount to Agent).
 
    5.7.Dominion Account.  The ledger balance in the main Dominion Account as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day, during any Dominion Trigger Period.  If, as a result
of such application, a credit balance exists, the balance shall not accrue
interest in favor of Borrowers and shall be made available to Borrowers as long
as no Default or Event of Default exists.
 
    5.8.Account Stated.  The Agent shall maintain in accordance with its usual
and customary practices account(s) evidencing the Debt of Borrowers
hereunder.  Any failure of Agent to record anything in a loan account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Entries made in a loan account
shall constitute presumptive evidence of the information contained therein.  If
any information contained in a loan account is provided to or inspected by any
Person, the information shall be conclusive and binding on such Person for all
purposes absent manifest error, except to the extent such Person notifies Agent
in writing within 30 days after receipt or inspection that specific information
is subject to dispute.
 
    5.9. Taxes
 
5.9.1. Payments Free of Taxes.  All payments by Borrowers of Obligations shall
be free and clear of and without reduction for any Taxes.  If Applicable Law
requires any Borrower or Agent to withhold or deduct any Tax (including backup
withholding or withholding Tax), the withholding or deduction shall be based on
information provided pursuant to Section 5.10 and Agent shall pay the amount
withheld or deducted to the relevant Governmental Authority.  If the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrowers shall be increased so that Agent, Lender or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made.  Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities.
 
 
45

--------------------------------------------------------------------------------

 
    5.9.2. Payment.  Borrowers shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Borrower or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10.  A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error.  As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent.
 
    5.10. Lender Tax Information
 
5.10.1. Status of Lenders.  Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
 
    5.10.2. Documentation.  If a Borrower is resident for tax purposes in the
United States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting
requirements.  If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.
 
 
46

--------------------------------------------------------------------------------

 
    5.10.3. Lender Obligations.  Each Lender and Issuing Bank shall promptly
notify Borrowers and Agent of any change in circumstances that would change any
claimed Tax exemption or reduction.  Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrowers and Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees) incurred by or
asserted against a Borrower or Agent by any Governmental Authority due to such
Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency in,
any documentation required to be delivered by it pursuant to this Section.  Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.
 
    5.11. Nature and Extent of Each Borrower’s Liability
 
5.11.1. Joint and Several Liability.  Each Borrower agrees that it is jointly
and severally liable for, and absolutely obligated to Agent and Lenders for the
prompt payment and performance of, all Obligations and all agreements of
Borrowers under the Loan Documents.  Each Borrower agrees that its obligations
hereunder shall not be discharged until Full Payment of the Obligations, and
such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement related thereto which any Borrower is or may
become a party or be bound; (b) the absence of any action to enforce this
Agreement (including this Section) or any other Loan Document, or any waiver,
consent or indulgence of any kind by Agent or any Lender with respect thereto;
(c) the existence, value or condition of, or failure to perfect a Lien or to
preserve rights against, any security or guaranty for the Obligations or any
action, or the absence of any action, by Agent or any Lender in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
Borrower; (e) any election by Agent or any Lender in an Insolvency Proceeding
for the application of Section 1111(b)(2) of the Bankruptcy Code; (f) any
borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise; (g) the disallowance of
any claims of Agent or any Lender against any Borrower for the repayment of any
Obligations under Section 502 of the Bankruptcy Code or otherwise; or (h) any
other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations.
 
    5.11.2. Waivers  Agent and Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11.  If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person.  Agent may bid all or a portion of the Obligations at any foreclosure,
trustee or other sale, including any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations.  The
amount of the successful bid at any such sale completed in accordance with
Applicable Law, whether Agent or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral
(other than a private sale where Agent was the successful bidder, which shall be
prima facie evidence of such fair market value of the Collateral), and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be (other than a private sale where Agent was
the successful bidder, which shall be prima facie evidence of) the amount of the
Obligations owing by the Borrowers under this Section 5.11.
 
 
47

--------------------------------------------------------------------------------

 
    5.11.3. Extent of Liability; Contribution.  Nothing contained in this
Section 5.11 shall limit the liability of any Borrower to pay Loans made
directly or indirectly to that Borrower (including Loans advanced to any other
Borrower and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower), LC Obligations relating to Letters of Credit issued to support
such Borrower’s business, and all accrued interest, fees, expenses and other
related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder.
 
    5.11.4. Joint Enterprise.  Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and
economically.  Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each Borrower is dependent upon the successful
performance of the integrated group.  Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage.  Borrowers
acknowledge that Agent’s and Lenders’ willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers’ request.  Each Borrower shall
receive substantial direct and indirect benefit from the consolidation of the
credit facility of Borrowers.  All of the Borrowers acknowledge and agree that
Agent’s and Lenders’ willingness to extend credit to Borrowers and to administer
the Collateral on a combined basis is conditioned on the foregoing agreement of
the Borrowers to be jointly and severally liable therefor.
 
    5.11.5. Subordination.  Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Borrower, howsoever arising, to the Full Payment of all
Obligations.
 
 
48

--------------------------------------------------------------------------------

 
SECTION 6. CONDITIONS PRECEDENT
 
    6.1.Conditions Precedent to Initial Loans.  In addition to the conditions
set forth in Section 6.2, Lenders shall not be required to fund any requested
Loan, issue any Letter of Credit, or otherwise extend credit to Borrowers
hereunder, until the date (“Closing Date”) that each of the following conditions
has been satisfied:
 
(a)           Each Loan Document shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each Borrower shall be in
compliance with all terms thereof.
 
(b)           Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.
 
(c)           Agent shall have received duly executed agreements establishing
each Dominion Account and related lockbox, in form and substance, and with
financial institutions, satisfactory to Agent.
 
(d)           Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) no Default or Event of Default exists; (ii) the representations
and warranties set forth in Section 9 are true and correct; and (iii) such
Borrower has complied with all agreements and conditions to be satisfied by it
under the Loan Documents.
 
(e)           Agent shall have received a certificate of a duly authorized
officer of each Borrower, certifying (i) that attached copies of such Borrower’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Borrower in
writing.
 
(f)           Agent shall have received a written opinion of Schmiedeskamp,
Robertson, Neu & Mitchell LLP in form and substance satisfactory to Agent.
 
(g)           Agent shall have received copies of the charter documents of each
Borrower, certified by the Secretary of each such Borrower.  Agent shall have
received good standing certificates for each Borrower, issued by the Secretary
of State or other appropriate official of such Borrower’s jurisdiction of
organization and each jurisdiction where such Borrower’s conduct of business or
ownership of Property necessitates qualification.
 
(h)           Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrower (including without
limitation the policy with respect to the Inventory associated with Heidtman
Steel), together with endorsements naming Agent as loss payee on insurance
covering the Collateral and additional insured, all in compliance with the Loan
Documents and in form and substance satisfactory to Agent in its discretion.
 
 
49

--------------------------------------------------------------------------------

 
(i)           No material adverse change in the financial condition of any
Borrower or in the quality, quantity or value of any Collateral shall have
occurred since February 29, 2012.
 
(j)           Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the Closing Date.
 
(k)           Agent shall have received a Borrowing Base Certificate prepared as
of September 30, 2012 in connection with the most recent field exam.
 
(l)           Borrowers shall have provided satisfactory evidence that no
action, suit, investigation, litigation or proceeding shall be pending or
threatened in any court or before any arbitrator or governmental instrumentality
that in Agent’s discretion (i) could reasonably be expected to result in a
Material Adverse Effect; or (ii) could reasonably be expected to materially and
adversely affect this Agreement or the transactions contemplated hereby.
 
(m)           Agent shall have received a fully executed consent hereto from
each Exiting Lender in form reasonably satisfactory to Agent.
 
(n)           Agent shall have received a fully executed termination letter with
respect to each deposit account control agreement entered into in connection
with the Original Credit Agreement from each Exiting Lender.
 
(o)           A duly executed reaffirmation of the existing subordination letter
with respect to the Foreign Affiliate Loans.
 
    6.2.Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
 
(a)           A No Draw Period is not then in effect;
 
(b)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;
 
(c)           The representations and warranties of each Borrower in the Loan
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
 
(d)           All conditions precedent in any other Loan Document shall be
satisfied;
 
 
50

--------------------------------------------------------------------------------

 
(e)           No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and
 
(f)           With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.
 
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
 
SECTION 7. COLLATERAL
 
    7.1.Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon the
following Property of such Borrower, including all of the following Property,
whether now owned or hereafter acquired, and wherever located:
 
(a)           all Accounts;
 
(b)           all Inventory;
 
(c)           all Deposit Accounts into which any proceeds of Accounts or
Inventory are deposited (including all cash and other funds on deposit therein);
 
(d)           solely to the extent evidencing, governing, securing, arising out
of, or otherwise related to Accounts and Inventory:
 
(i)           all Instruments, Chattel Paper, including electronic chattel
paper, and other contracts;
 
(ii)           all guarantees, letters of credit, Letter-of-Credit Rights,
Supporting Obligations, security and other credit enhancements;
 
(iii)           all claims and causes of action (including without limitation
Commercial Tort Claims);
 
(iv)           all Documents;
 
(v)           all General Intangibles (other than Intellectual Property);
 
(vi)           all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
 
(vii)           all indebtedness owed to the Borrowers or any of their
Subsidiaries that arises from advances from the Lenders and any notes or other
Instruments evidencing the same;
 
 
51

--------------------------------------------------------------------------------

 
(e)           all substitutions, replacements, accessions, products or proceeds
(including without limitation, insurance proceeds) arising out of or relating to
the foregoing clauses (a)-(d); and
 
(f)           all books and records arising out or relating to the foregoing
clauses (a)-(e).
 
    7.2. Lien on Deposit Accounts; Cash Collateral
 
          7.2.1. Deposit Accounts.  To further secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Agent a
continuing security interest in and Lien upon all amounts credited to any
Deposit Account of such Borrower, including any sums in any blocked or lockbox
accounts or in any accounts into which such sums are swept.  Each Borrower
hereby authorizes and directs each bank or other depository to deliver to Agent,
upon request during a Dominion Trigger Period, all balances in any Deposit
Account maintained by such Borrower, without inquiry into the authority or right
of Agent to make such request.
 
          7.2.2. Cash Collateral.  Cash Collateral may be invested, at Agent’s
discretion (and with the consent of Borrowers, as long as no Event of Default
exists), but Agent shall have no duty to do so, regardless of any agreement or
course of dealing with any Borrower, and shall have no responsibility for any
investment or loss, unless determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of Agent.  Each Borrower hereby grants to Agent, as security for the
Obligations, a security interest in all Cash Collateral held from time to time
and all proceeds thereof, whether held in a Cash Collateral Account or
otherwise.  Agent may apply Cash Collateral to the payment of Obligations as
they become due, in such order as Agent may elect; provided, that during the
term of this Agreement Cash Collateral received pursuant to Section 2.3.3 may
only be applied to the payment of Obligations while a Default or Event of
Default exists.  Each Cash Collateral Account and all Cash Collateral shall be
under the sole dominion and control of Agent, and no Borrower or other Person
shall have any right to any Cash Collateral, until Full Payment of all
Obligations.
 
    7.3. [Intentionally Omitted]
 
 
    7.4. Other Collateral.
 
          7.4.1. Commercial Tort Claims.  Borrowers shall promptly notify Agent
in writing if any Borrower has a Commercial Tort Claim related to any Collateral
(other than, as long as no Default or Event of Default exists, such a Commercial
Tort Claim for less than $100,000), shall promptly amend Schedule 9.1.16 to
include such claim, and shall take such actions as Agent deems appropriate to
subject such claim to a duly perfected, first priority Lien in favor of
Agent.  For the avoidance of doubt, (a) so long as no Dominion Trigger Period is
in effect, the Borrowers shall retain any proceeds received from the resolution
of a Commercial Tort Claim and (b) Agent shall release any Lien granted in favor
of Agent with respect to a Commercial Tort Claim upon receipt of evidence that
such claim has been extinguished.
 
 
52

--------------------------------------------------------------------------------

 
          7.4.2. Certain After-Acquired Collateral.  Borrowers shall promptly
notify Agent in writing if, after the Closing Date, any Borrower obtains any
interest in any Deposit Accounts, Chattel Paper, Documents, Instruments, or
Letter-of-Credit Rights, in each case, relating to the Collateral, and, upon
Agent’s request, shall promptly take such actions as Agent deems appropriate to
effect Agent’s duly perfected, first priority Lien upon such Collateral,
including obtaining any appropriate possession, control agreement or Lien
Waiver.  If any Collateral is in the possession of a third party, at Agent’s
request, the applicable Borrower shall obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.
 
    7.5. No Assumption of Liability.  The Lien on Collateral granted hereunder
is given as security only and shall not subject Agent or any Lender to, or in
any way modify, any obligation or liability of any Borrower relating to any
Collateral.
 
    7.6.Further Assurances.  All Liens granted to Agent under the Loan Documents
are for the benefit of Secured Parties.  Promptly upon request or upon the
Accordion being exercised pursuant to Section 2.1.7, Borrowers shall deliver
such instruments and agreements, and shall take such actions, as Agent deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement.  Each
Borrower authorizes Agent to file any financing statement covering the
Collateral of such Borrower, and ratifies any action taken by Agent before the
Closing Date to effect or perfect its Lien on any Collateral.
 
SECTION 8. COLLATERAL ADMINISTRATION
 
    8.1.Borrowing Base Certificates.  By the 15th day of the month following the
end of each Fiscal Quarter Borrowers shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the close of business of the just ended Fiscal Quarter or, after an Event of
Default, at such other times as Agent may request; provided, that, at any time
Borrowings are outstanding, Agent may require, upon prior notice to Borrower
Agent, that Borrowers shall deliver to Agent by the 15th day of each month
following the end of the prior month a Borrowing Base Certificate prepared as of
the close of business for the month just ended; provided, further, that, during
any Reporting Trigger Period, Borrowers shall deliver to Agent by the third
Business Day of each week following the end of the prior week a Borrowing Base
Certificate prepared as of the close of business for the week just ended.  All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrower Agent and certified by a Senior Officer; provided that Agent
may from time to time in its Permitted Discretion review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting Collateral; and (c) to the extent the calculation is not
made in accordance with this Agreement or does not accurately reflect the
Availability Reserve; provided, further that, if Agent shall make any such
adjustment to any such calculation Agent shall provide Borrower Agent with a
statement setting forth the basis for such adjustment.
 
 
53

--------------------------------------------------------------------------------

 
    8.2. Administration of Accounts
 
8.2.1. Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent, on each date that a Borrowing Base
Certificate is due to be delivered pursuant to Section 8.1, sales, collection,
and, if requested by Agent to the extent that there are any variances between
the detailed aged trial balances and the Borrowers’ financial statements or
general ledger, reconciliation reports in form satisfactory to Agent, and a
detailed aged trial balance of all Accounts as of the end of the preceding month
or Fiscal Quarter, as applicable, containing such information and documentation
consistent with Borrowers’ past practices; provided, however, if a Reporting
Trigger Period exists, such aged trial balance shall, to the extent it does not
already do so, specify each Account’s Account Debtor name and address, amount,
invoice date and due date, show any discount, allowance, credit, authorized
return or dispute, and include such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Agent may reasonably request.  If Accounts in
an aggregate face amount of $5,000,000 or more cease to be Eligible Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof.
 
    8.2.2. Taxes.  If an Account of any Borrower includes a charge for any
Taxes, Agent is authorized, in its discretion to the extent Borrowers have not
done so or are not Properly Contesting such Tax, to pay the amount thereof to
the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Borrowers or with respect to any
Collateral.
 
    8.2.3. Account Verification.  Agent shall have the right at any time, (i)
whether or not a Default or Event of Default exists, in the name of any Borrower
or (ii) solely while a Default or Event of Default exists, in the name of Agent
or any designee of Agent, to verify the validity, amount or any other matter
relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.
 
    8.2.4. Maintenance of Dominion Account.  Each Borrower shall maintain each
of its Dominion Accounts pursuant to lockbox or other arrangements acceptable to
Agent.  Each Borrower shall obtain an agreement (in form and substance
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Dominion Trigger Period, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges.  If a Dominion Account is not maintained with
Bank of America then so long as Bank of America is a Lender hereunder, Agent
may, during any Dominion Trigger Period, require immediate transfer of all funds
in such account to a Dominion Account maintained with Bank of America.  Agent
and Lenders assume no responsibility to Borrowers for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.
 
 
54

--------------------------------------------------------------------------------

 
    8.2.5. Proceeds of Collateral.  Each Borrower shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account).  If any Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account.
 
    8.3. Administration of Inventory.
 
    8.3.1. Records and Reports of Inventory.  Each Borrower shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent on each date that a Borrowing Base
Certificate is due to be delivered pursuant to Section 8.1, inventory reports
and, if requested by Agent to the extent that there are any variances between
the inventory reports and the Borrowers’ financial statements or general ledger,
reconciliation reports in form satisfactory to Agent.  Each Borrower shall
conduct a physical inventory at least once per calendar year or, for any
calendar year in which a Reporting Trigger Period has occurred, two times per
calendar year (and, in any event, on a more frequent basis if requested by Agent
when an Event of Default exists) and periodic cycle counts consistent with
historical practices, and shall provide to Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as Agent may request in its Permitted Discretion.  Agent
may participate in and observe each physical count (Agent’s charges, costs and
expenses reimbursed to the extent permitted pursuant to Section 10.1.1(b)).
 
    8.3.2. Returns of Inventory.  No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$15,000,000; and (d) any payment received by a Borrower for returned Inventory
is used to purchase replacement Inventory for that Inventory returned or such
payment is deposited in a Deposit Account.
 
    8.3.3. Acquisition, Sale and Maintenance.  No Borrower shall acquire or
accept any Inventory on consignment or approval, and shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA.  Borrowers shall use, store and maintain all Inventory, in
accordance with applicable standards of any insurance and in conformity with all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations leased where any Collateral is
located.
 
    8.4. [Intentionally Omitted]
 
 
 
55

--------------------------------------------------------------------------------

 
    8.5.Administration of Deposit Accounts  Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts.  Each
Borrower shall take all actions necessary to establish Agent’s control of each
such Deposit Account (other than a Deposit Account exclusively used for payroll,
payroll taxes or employee benefits, or an account containing not more than
$10,000 at any time).  Each Borrower shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Agent) to have
control over a Deposit Account or any Property deposited therein.  Each Borrower
shall promptly notify Agent of any opening or closing of a Deposit Account
(other than an account exclusively used for payroll, payroll taxes or employee
benefits, or an account containing not more than $10,000 at any time) and, with
the consent of Agent, will amend Schedule 8.5 to reflect same.
 
    8.6. General Provisions
 
          8.6.1. Location of Collateral.  All tangible items of Collateral,
other than Inventory in transit, shall at all times be kept by Borrowers at the
business locations set forth in Schedule 8.6.1, except that Borrowers may (a)
make sales or other dispositions of Collateral in accordance with Section
10.2.6; and (b) move Collateral to another location in the United States, upon
10 Business Days prior written notice to Agent.
 
8.6.2. Insurance of Collateral.
 
(a)           Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A_ VII, unless otherwise approved by
Agent) satisfactory to Agent.  All proceeds under each policy related to
Collateral shall be payable to Borrower Agent, subject to clause (b) below and
Section 5.3(c).  From time to time upon request, Borrowers shall deliver to
Agent the originals or certified copies of its insurance policies.  Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements (i)
showing Agent as Lenders’ loss payee; (ii) requiring 30 days prior written
notice to Agent in the event of cancellation of the policy for any reason
whatsoever; and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Borrower or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy.  If any Borrower fails to provide and pay for
any insurance, Agent may, at its option, but shall not be required to, procure
the insurance and charge Borrowers therefor.  While no Event of Default exists,
Borrowers may settle, adjust or compromise any insurance claim, and, subject to
clause (b) below and Section 5.3(c), the proceeds will be delivered to Borrower
Agent.  If an Event of Default exists, only Agent shall be authorized to settle,
adjust and compromise such claims.
 
(b)           After and for so long as a Dominion Trigger Period exists, any
proceeds of insurance (other than proceeds from workers’ compensation or D&O
insurance) arising from or related to any Collateral shall be paid to
Agent.  Any such proceeds shall be applied to payment of the Revolver Loans, and
then to any other Obligations outstanding.
 
8.6.3. Protection of Collateral
 
.  All expenses of protecting, storing, warehousing, insuring, handling,
maintaining and shipping any Collateral, all Taxes payable with respect to any
Collateral (including any sale thereof), and all other payments required to be
made by Agent to any Person to realize upon any Collateral, shall be borne and
paid by Borrowers.  Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Borrowers’ sole risk.
 
 
56

--------------------------------------------------------------------------------

 
8.6.4. Defense of Title.  Each Borrower shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.
 
    8.7.Power of Attorney.  Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  Agent, or Agent’s designee, may, during an Event of Default, without
notice and in either its or a Borrower’s name, but at the cost and expense of
Borrowers:
 
(i) endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; (ii) notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts; (iii)
settle, adjust, modify, compromise, discharge or release any Accounts or other
Collateral, or any legal proceedings brought to collect Accounts or Collateral;
(iv) sell or assign any Accounts and other Collateral upon such terms, for such
amounts and at such times as Agent deems advisable; (v) collect, liquidate and
receive balances in Deposit Accounts or investment accounts consisting of
Collateral, and take control, in any manner, of proceeds of Collateral; (vi)
prepare, file and sign a Borrower’s name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vii) receive, open and dispose of
mail addressed to a Borrower (which Agent shall use commercially reasonable
efforts to limit to mail relating to the Collateral), and notify postal
authorities to deliver any such mail to an address designated by Agent; (viii)
endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(ix) use a Borrower’s stationery and sign its name to verifications of Accounts
and notices to Account Debtors; (x) use information contained in any data
processing, electronic or information systems relating to Collateral; (xi) make
and adjust claims under insurance policies related to Collateral; (xii) take any
action as may be necessary or appropriate to obtain payment under any letter of
credit, banker’s acceptance or other instrument for which a Borrower is a
beneficiary; and (xiii) take all other actions as Agent deems appropriate to
fulfill any Borrower’s obligations under the Loan Documents.
 
SECTION 9. REPRESENTATIONS AND WARRANTIES
 
9.1. General Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:
 
9.1.1. Organization and Qualification.  Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
 
 
57

--------------------------------------------------------------------------------

 
9.1.2. Power and Authority.  Each Borrower is duly authorized to execute,
deliver and perform its Loan Documents.  The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Borrower, except those already obtained; (b) contravene the Organic
Documents of any Borrower; (c) violate or cause a default under any Applicable
Law or Material Contract; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Borrower’s Property.
 
9.1.3. Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Borrower party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4. Capital Structure.  Schedule 9.1.4(a) shows, for each Borrower and, as of
the Closing Date, each Subsidiary, its name, jurisdiction of organization,
authorized and issued Equity Interests, the holders of its Equity Interests
(except for in the case of Titan International), and agreements binding on such
holders with respect to such Equity Interests.  Each Borrower has good title to
its Equity Interests in its Subsidiaries and all such Equity Interests are duly
issued, fully paid and non-assessable.  Except as provided in or as a result of
Borrowers’ Stock Option Plans set forth on Schedule 9.1.4(b), there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Borrower or Subsidiary.
 
9.1.5. Title to Properties; Priority of Liens.  Each Borrower has (i) (a) good
and marketable title to (or valid leasehold interests in) all of its Real Estate
and (b) good title to all of its Property (other than Collateral), except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (ii) good title to all of its Collateral, including
all Collateral reflected in any financial statements delivered to Agent or
Lenders, in each case, i.e., (i) – (ii), free of Liens except Permitted
Liens.  Each Borrower has paid and discharged all lawful claims that, if unpaid,
could become a Lien on its Collateral, other than Permitted Liens.  All Liens of
Agent in the Collateral are duly perfected, first priority Liens, subject only
to Permitted Liens that are expressly allowed to have priority over Agent’s
Liens.
 
9.1.6. Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto.  Each Borrower warrants, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:
 
(a)           it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
 
(b)           it arises out of a completed, bona fide sale and delivery of goods
or rendition of services in the Ordinary Course of Business, and substantially
in accordance with any purchase order, contract or other document relating
thereto;
 
 
58

--------------------------------------------------------------------------------

 
(c)           it is for a sum certain, maturing as stated in the invoice
covering such sale or rendition of services, a copy of which is available to
Agent on request;
 
(d)           it is not subject to any known offset, Lien (other than Agent’s
Lien), deduction, defense, dispute, counterclaim or other adverse condition
except as arising in the Ordinary Course of Business and disclosed to Agent; and
it is absolutely owing by the Account Debtor, without contingency in any
respect;
 
(e)           no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
 
(f)           no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
 
(g)           to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and (iii)
there are no proceedings or actions threatened, in writing, or pending against
any Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.
 
9.1.7. Financial Statements.  The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrowers and their
Subsidiaries that have been and are hereafter delivered to Agent, are prepared
in accordance with GAAP, and fairly present the financial positions and results
of operations of Borrowers and their Subsidiaries at the dates and for the
periods indicated, subject, in the case of such unaudited statements, to the
absence of footnotes and to normal year end adjustments.  All projections
delivered from time to time to Agent have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time.  Lenders
acknowledge that such projections are subject to a number of risks and
uncertainties which are beyond Borrowers’ control and that there is no assurance
that such projections will, in fact, transpire.  Since December 31, 2011, there
has been no change in the condition, financial or otherwise, of any Borrower or
Subsidiary that could reasonably be expected to have a Material Adverse
Effect.  No financial statement delivered to Agent at any time contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement not materially misleading.
 
9.1.8. Surety Obligations.  No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
 
 
59

--------------------------------------------------------------------------------

 
9.1.9. Taxes.  Each Borrower and Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all Taxes upon it, its income and
its Properties that are due and payable, except to the extent being Properly
Contested.  The provision for Taxes on the books of each Borrower and Subsidiary
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.
 
9.1.10. Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
 
9.1.11. [Intentionally Omitted]
 
.
9.1.12. Governmental Approvals.  Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties.  All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all Applicable Laws with respect to the shipment and importation of any
goods or Collateral, except where noncompliance could not reasonably be expected
to have a Material Adverse Effect.
 
9.1.13. Compliance with Laws.  Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, including Environmental Laws, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.  Except which could reasonably be expected to have a Material Adverse
Effect, (i) there have been no citations, notices or orders of material
noncompliance issued to any Borrower or Subsidiary under any Applicable Law;
(ii) no Inventory has been produced in violation of the FLSA; (iii) no Borrower
or Subsidiary has received any Environmental Notice; and (iv) no Borrower or
Subsidiary has any known contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it.
 
9.1.14. [Intentionally Omitted]
 
.
9.1.15. Burdensome Contracts.  No Borrower or Subsidiary is party or subject to
any Restrictive Agreement, except as shown on Schedule 9.1.15, as such schedule
may be updated from time to time to add Restrictive Agreements entered into by a
Borrower or a Subsidiary after the Closing Date; provided, that any such
Restrictive Agreement shall be otherwise permitted to be entered into pursuant
to the terms hereunder.  No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by a Borrower.
 
9.1.16. Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
non-frivolous proceedings or investigations threatened, in writing, against any
Borrower or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or Subsidiary.  No
Borrower or Subsidiary is in default with respect to any order, injunction or
judgment of any Governmental Authority.
 
 
60

--------------------------------------------------------------------------------

 
9.1.17. No Defaults  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money.  There is no basis
upon which any party (other than a Borrower or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.
 
9.1.18. ERISA.  Except as disclosed on Schedule 9.1.18:
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other Applicable Laws.  Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification.  Each Borrower and ERISA Affiliate has met all
applicable requirements under the Code, ERISA and the Pension Protection Act of
2006, and no application for a waiver of the minimum funding standards or an
extension of any amortization period has been made with respect to any Plan.
 
(b)           (i) No ERISA Event has occurred or is reasonably expected to
occur; and (ii) no Borrower or ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.
 
(c)           With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable GAAP; and (iii) it
has been registered as required and has been maintained in good standing with
applicable regulatory authorities.
 
9.1.19. Trade Relations.  There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Borrower or Subsidiary.  There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Borrower or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.
 
 
61

--------------------------------------------------------------------------------

 
9.1.20. Labor Relations.  Except as described on Schedule 9.1.20, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement.  There are no material grievances,
disputes or controversies with any union or other organization of any Borrower’s
or Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened, in writing, strikes, work stoppages or demands for collective
bargaining that singly or in the aggregate could reasonably be expected to have
a Material Adverse Effect.
 
9.1.21. Payable Practices.  Except as required by Applicable Laws or GAAP, no
Borrower or Subsidiary has made any material change in its historical accounts
payable practices from those in effect on the Closing Date.
 
9.1.22. Not a Regulated Entity.  No Borrower is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
 
9.1.23. Margin Stock.  No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.
 
9.1.24. Subordinated Debt; 2009 Convertible Notes
 
     .  The subordination provisions of the Subordinated Debt and the 2009 Note
Indenture are enforceable against the holders of the Subordinated Debt and the
2009 Convertible Notes, as applicable, by Agent and the Lenders.
 
    9.2.Complete Disclosure.  No Loan Document contains any untrue statement of
a material fact relating to a Borrower, nor fails to disclose any material fact
relating to a Borrower necessary to make the statements contained therein not
materially misleading.  There is no fact or circumstance that any Borrower has
failed to disclose to Agent in writing that could reasonably be expected to have
a Material Adverse Effect.
 
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
 
    10.1. Affirmative Covenants.  As long as any Commitments or Obligations are
outstanding, each Borrower shall:
 
10.1.1. Inspections; Appraisals
 
 
(a)           Permit Agent from time to time, subject (except when a Default or
Event of Default exists) to reasonable notice and normal business hours, to
visit and inspect the Collateral of any Borrower or Subsidiary, inspect, audit
and make extracts from any Borrower’s or Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants, and, after and for as long as an Event of Default continues,
Borrowers authorize such independent accountants to discuss such financial
matters with the Agent or any authorized representative thereof, such Borrower’s
or Subsidiary’s business, financial condition, assets, prospects and results of
operations.  Lenders may participate in any such visit or inspection, at their
own expense.  Neither Agent nor any Lender shall have any duty to any Borrower
to make any inspection, nor to share any results of any inspection, appraisal or
report with any Borrower.  Borrowers acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
Borrowers shall not be entitled to rely upon them.
 
 
62

--------------------------------------------------------------------------------

 
(b)           Reimburse Agent for all charges, costs and expenses of Agent in
connection with (i) examinations of any Borrower’s books and records or any
other financial or Collateral matters as Agent deems appropriate and (ii)
appraisals of Inventory, in each case, up to one time per calendar year or, for
any calendar year in which a Reporting Trigger Period has occurred, two times
per calendar year; provided, however, that if an examination or appraisal is
initiated during a Default or Event of Default, all charges, costs and expenses
therefor shall be reimbursed by Borrowers without regard to such
limits.  Borrowers agree to pay Agent’s then standard charges for examination
activities, including the standard charges of Agent’s internal examination and
appraisal groups, as well as the charges of any third party used for such
purposes.
 
10.1.2. Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent, except with respect to such information that is available to the
public by disclosures required by the SEC:
 
(a)           as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on a consolidated basis for Borrowers and Subsidiaries, which
consolidated statements shall be audited and certified (without qualification)
by a firm of independent certified public accountants of recognized standing
selected by Borrowers and acceptable to Agent, and shall set forth in
comparative form corresponding figures for the preceding Fiscal Year and other
information acceptable to Agent;
 
(b)           as soon as available, and in any event within 30 days after the
end of each month (but within 45 days after any month that coincides with the
end of a Fiscal Quarter), unaudited balance sheets as of the end of such month
and the related statements of income and cash flow for such month and for the
portion of the Fiscal Year then elapsed, on a consolidated basis for Borrowers
and Subsidiaries, setting forth in comparative form corresponding figures for
the preceding Fiscal Year and certified by a Senior Officer of Borrower Agent as
prepared in accordance with GAAP and fairly presenting the financial position
and results of operations for such month and period, subject to normal year-end
adjustments and the absence of footnotes;
 
 
63

--------------------------------------------------------------------------------

 
(c)           promptly following receipt, copies of any notices (including any
notices of default or acceleration) received from any holder or trustee of,
under or with respect to the 2009 Convertible Notes, the 2010 Notes, any
Subordinated Debt with an original principal amount greater than $30,000,000, or
any other Material Contract of a Borrower or a Domestic Subsidiary of a
Borrower;
 
(d)           if not otherwise prohibited by Applicable Law, concurrently with
delivery of financial statements under clause (a) above, copies of all
management letters and other material reports submitted to Borrowers by their
accountants in connection with such financial statements;
 
(e)           not later than 45 days after the commencement of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Availability for such Fiscal Year prepared in a manner consistent
with past practices;
 
(f)           at Agent’s request, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Agent;
 
(g)           promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Person; and
 
(i)           such other reports and information (financial or otherwise) as
Agent may request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Borrower’s financial condition or business,
including, without limitation, copies of any annual report to be filed in
connection with each Plan or Foreign Plan.
 
10.1.3. Notices.  Notify Agent in writing, promptly after a Borrower’s obtaining
knowledge thereof, of any of the following that affects a Borrower:  (a) the
commencement or written threat of any proceeding or investigation, whether or
not covered by insurance, if an adverse determination could have a Material
Adverse Effect; (b) any pending or threatened, in writing, labor dispute, strike
or walkout, or the expiration (absent renewal or extension) of any material
labor contract; (c) any default under or termination of a Material Contract; (d)
the existence of any Default or Event of Default; (e) any judgment in an amount
exceeding $10,000,000 or, while a Restriction Trigger Period exists, $2,500,000;
(f) any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could have a
Material Adverse Effect; (g) receipt of any material Environmental Notice; (h)
the occurrence of any material ERISA Event; (i) the discharge of or any
withdrawal or resignation by Borrowers’ independent accountants; (j) any opening
of a new office or place of business, within 10 days after such opening; or (k)
any cancellation or material change in any insurance  maintained by any Borrower
to the extent related to any Collateral.
 
 
64

--------------------------------------------------------------------------------

 
10.1.4. Landlord and Storage Agreements.  Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future written agreements, between a Borrower and any
landlord, warehouseman, processor, shipper, bailee or other Person that,
individually or collectively, owns any premises at which any Collateral in
excess of $5,000,000 in the aggregate may be kept or that otherwise may possess
or handle any Collateral.
 
10.1.5. Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
 
10.1.6. Taxes.  Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
 
10.1.7. Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrowers and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance.
 
10.1.8. Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) of Borrowers in full
force and effect; promptly notify Agent of any proposed material modification to
any such License, or entry into any new License, in each case no more than 30
days after its effective date; and pay all Royalties when due, except if the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and notify Agent of any material default or breach asserted by any
Person to have occurred under any License.
 
10.1.9. Future Subsidiaries.  Promptly notify Agent upon any Person becoming a
Domestic Subsidiary (pursuant to a Permitted Acquisition or otherwise) and, at
the election of Borrower Agent, cause such Domestic Subsidiary to be joined as a
Borrower hereto by executing and delivering such documents, instruments and
agreements (including without limitation a joinder to this Agreement and, to the
extent applicable, any Security Documents) and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent on all
Collateral of such Person, including delivery of such legal opinions, in form
and substance satisfactory to Agent, as it shall deem appropriate (it being
understood and agreed that if the Borrowers desire to add the Property of any
Domestic Subsidiary to the Borrowing Base hereunder, then such Domestic
Subsidiary shall first be joined to this Agreement pursuant to the terms
hereto).  Notwithstanding the foregoing, this Section 10.1.9 shall apply to
Foreign Subsidiaries of the Borrowers if the Accordion has been exercised
providing such Foreign Subsidiaries access to Euro borrowings.
 
10.2. Negative Covenants
 
 
65

--------------------------------------------------------------------------------

 
   .  As long as any Commitments or Obligations are outstanding, no Borrower
shall:
 
10.2.1. Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:
 
(a)           the Obligations;
 
(b)           Subordinated Debt;
 
(c)           Permitted Purchase Money Debt;
 
(d)           Borrowed Money (other than the Obligations, Subordinated Debt and
Permitted Purchase Money Debt), but only to the extent outstanding on the
Closing Date, set forth on Schedule 10.2.1 and not satisfied with proceeds of
the initial Loans;
 
(e)           Debt with respect to Bank Products incurred in the ordinary course
of business;
 
(f)           Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by a Borrower, as long as such Debt
was not incurred in contemplation of such Person becoming a Subsidiary or such
acquisition;
 
(g)           Permitted Contingent Obligations;
 
(h)           Refinancing Debt as long as each Refinancing Condition is
satisfied;
 
(i)           the 2009 Convertible Notes;
 
(j)           the 2010 Notes;
 
(k)           Debt of Titan International to any Domestic Subsidiary or Debt of
any Domestic Subsidiary to Titan International or another Domestic Subsidiary;
provided that such Debt shall be evidenced by a demand note in form and
substance reasonably satisfactory to Agent; provided that the obligations under
such demand note shall be subordinated to the Obligations of the Borrowers
hereunder in a manner reasonably satisfactory to Agent;
 
(l)           Employee benefit plan obligations and liabilities to the extent
they are permitted to remain unfunded under Applicable Law;
 
(m)           Debt in respect of Taxes, assessments, governmental charges or
levies and claims for labor, materials, and supplies to the extent payment
thereof shall not at the time be required by Section 10.1.5;
 
(n)           Debt incurred pursuant to the Titan Brazil Guaranty; and
 
(o)           Debt incurred in respect of Property not constituting Collateral
that (i) is on terms reasonably satisfactory to, and approved by, Required
Lenders (such approval not to be unreasonably withheld), (ii) is secured by a
Lien thereon permitted by Section 10.2.2(l) and (iii) is subject to a collateral
access agreement in form and substance reasonably satisfactory to Agent;
provided, that no Default or Event of Default exists on and as of the date such
Debt is incurred or shall arise as a result of the incurrence of such Debt.
 
 
66

--------------------------------------------------------------------------------

 
(p)           Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien (other than a Lien permitted by Section
10.2.2(l)) and does not exceed $50,000,000 in the aggregate at any time.
 
10.2.2. Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
 
(a)           Liens in favor of Agent;
 
(b)           Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c)           Liens for Taxes not yet due or being Properly Contested;
 
(d)           statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary;
 
(e)           Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens;
 
(f)           Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
 
(g)           Liens arising by virtue of a judgment or judicial order against
any Borrower, or any Property of a Borrower, as long as such Liens are (i) (x)
in existence for less than 45 consecutive days or being Properly Contested and
(y) at all times junior to Agent’s Liens; (ii) not Liens which attach to the
Collateral or (iii) an encumbrance against Collateral with a Value of less than
$10,000,000 in the aggregate;
 
(h)           easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
 
(i)           normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
 
(j)           existing Liens shown on Schedule 10.2.2;
 
(k)           the replacement, extension or renewal of any Lien permitted by
clause (j) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof);
 
 
67

--------------------------------------------------------------------------------

 
(l)           Liens on any Real Estate, fixtures, and/or Equipment pledged to
secure Debt permitted by Sections 10.2.1(b), (j), (o) and (p) or any Refinancing
Debt relating thereto; provided that, any Debt secured by a Lien permitted by
this clause (l) shall be subject to a collateral access agreement in form and
substance reasonably satisfactory to Agent; and
 
(m)           Liens existing on Property at the time of its acquisition by a
Borrower pursuant to a Permitted Acquisition, so long as such Liens are not
created in contemplation of such Acquisition.
 
10.2.3.  [Intentionally Omitted].
 
10.2.4. Distributions; Upstream Payments.  At any time a Restriction Trigger
Period is in effect or would result therefrom, (a) declare or make any
Distributions, except Upstream Payments; provided, however, so long as no Event
of Default exists or would result therefrom, Distributions on the Common Stock
shall not be completely limited, but rather, only limited to $5,000,000 in the
aggregate per Fiscal Year, or (b) create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or in effect on
the Closing Date as shown on Schedule 9.1.15.  The Borrower Agent shall provide
prompt written notice to Agent of any Distribution consummated by a Borrower
(describing in reasonable detail such Distribution) other than with respect to
Upstream Payments or Distributions on Common Stock permitted pursuant to clause
(a) above.
 
10.2.5. Restricted Investments.  At any time a Restriction Trigger Period is in
effect or would result therefrom, make any Restricted Investment.  The Borrower
Agent shall provide prompt written notice to Agent of any Restricted Investment
consummated by a Borrower (describing in reasonable detail such
Investment).  For the avoidance of doubt, unless a Restriction Trigger Period
exists or would result therefrom, subject to Section 10.2.9, there shall be no
limitation on Investments (including any Acquisitions) by Borrowers.
 
10.2.6. Disposition of Assets.  At any time a Restriction Trigger Period is in
effect or would result therefrom, make any Asset Disposition, except (a) a
Permitted Asset Disposition or (b) a transfer of Property by a Subsidiary or
Borrower to a Borrower; provided that, in the case of clause (b), if Collateral
is transferred, then such transfer shall only be permitted if Agent maintains a
first priority perfected security interest in the Collateral transferred.  The
Borrower Agent shall provide prompt written notice to Agent of any Asset
Disposition consummated by a Borrower (describing in reasonable detail such
Asset Disposition) other than with respect to Permitted Asset Dispositions.  For
the avoidance of doubt, unless a Restriction Trigger Period exists or would
result therefrom, there shall be no limitation on Asset Dispositions by
Borrowers.
 
 
68

--------------------------------------------------------------------------------

 
10.2.7. Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) as long as no Default or
Event of Default exists or would result therefrom, intercompany loans or
advances from a Borrower to another Borrower; and (e) as long as a Restriction
Trigger Period is not in effect or would result therefrom, intercompany loans or
advances by a Borrower to a Subsidiary of a Borrower that is not a Borrower;
provided, however, solely in the case of clause (e), during a Restriction
Trigger Period and so long as no Event of Default exists or would result
therefrom, additional intercompany loans or advances shall be permitted to the
extent that such additional intercompany loans and advances do not exceed
$5,000,000 in the aggregate per Fiscal Year.  For the avoidance of doubt, clause
(e) above shall not limit non-cash Availability neutral ledger entries by the
Borrowers.
 
10.2.8.   Restrictions on Payment of Certain Debt; Management Fees.  (a) Make
any payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any (i) Subordinated
Debt, except regularly scheduled payments of principal, interest and fees, but
only to the extent permitted under any subordination agreement relating to such
Debt (and a Senior Officer of Borrower Agent shall certify to Agent, not less
than five Business Days prior to the date of payment, that all conditions under
such agreement have been satisfied); (ii) Borrowed Money (other than the
Obligations and as permitted in this Section 10.2.8) prior to its due date under
the agreements evidencing such Debt as in effect on the Closing Date (or as
amended thereafter with the consent of Agent); and (iii) of (A) the 2009
Convertible Notes, (B) the 2010 Notes or (C) any other Debt with an original
outstanding principal amount in excess of $25,000,000 (other than a Debt secured
by a Permitted Lien if the asset securing such Debt is sold in accordance with
Section 10.2.6); provided that, Borrowers may (x) make regularly scheduled
principal and interest payments, (y) so long as no Restriction Trigger Period
exists or would result therefrom, make any voluntary redemption, prepayment,
defeasance, repurchase or any other voluntary payment, and (z) prepay with any
Refinancing Debt so long as each Refinancing Condition is satisfied, in each
case, in respect of (A) the 2009 Convertible Notes so long as any such payment
is in compliance with the subordination provisions set forth in Article 12 of
the 2009 Note Indenture, (B) the 2010 Notes so long as any such payment is in
compliance with the Intercreditor Agreement and (C) any other Debt with an
original outstanding principal amount in excess of $25,000,000 so long as any
such payment is in compliance with any Subordination Agreement, if any,
governing such Debt, (b) at any time a Restriction Trigger Period is in effect
or would result therefrom, purchase or redeem any of Titan International’s
Common Stock.  For the avoidance of doubt, unless a Restriction Trigger Period
exists or would result therefrom, there shall be no limitation on purchases or
redemptions of any of Titan International’s Common Stock.
 
10.2.9.   Fundamental Changes.  (a) Change its name or conduct business under
any fictitious name; (b) change its tax, charter or other organizational
identification number; (c) change its form or state of organization; (d)
liquidate, wind up its affairs or dissolve itself; or (e) merge, combine or
consolidate with any Person, whether in a single transaction or in a series of
related transactions, except for (i) mergers or consolidations of a wholly-owned
Subsidiary (other than a Borrower) with another wholly-owned Subsidiary or into
a Borrower; or (ii) subject to compliance with Section 10.1.9, Permitted
Acquisitions; provided, that, in each case, if such merger or consolidation
involves a Borrower, the Borrower shall be the surviving entity.
 
 
69

--------------------------------------------------------------------------------

 
10.2.10.   Subsidiaries.  Form or acquire any Domestic Subsidiary (or, if the
Accordion has been exercised, any applicable Foreign Subsidiary) after the
Closing Date, except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9; or
permit any existing Domestic Subsidiary to issue any additional Equity Interests
except director’s qualifying shares.
 
10.2.11.   Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents, except in connection with a transaction permitted under
Section 10.2.9 or in a manner which could not reasonably be expected to
adversely affect the interests of the Lenders (as determined by Lenders in their
Permitted Discretion).
 
10.2.12.   Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
 
10.2.13.   Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
 
10.2.14.   Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.
 
10.2.15.   Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.16.   Conduct of Business; Issuance of Equity.  (a) Engage in any business,
other than its business as conducted on the Closing Date and any activities
incidental thereto or (b) issue any Equity Interests other than (i) any issuance
of shares of Titan International’s Common Stock pursuant to (X) a stock split
approved by Titan International’s board of directors or (Y) any employee or
director option program, benefit plan or compensation program; (ii) any issuance
by a Subsidiary to Titan International or another Subsidiary in accordance with
Section 10.2.4; (iii) any issuance of shares of Titan International’s Common
Stock in connection with an Acquisition permitted hereunder or (iv) any issuance
of shares of Titan International’s Common Stock in connection with the
conversion of any of the 2009 Convertible Notes or any refinancing thereof
permitted hereunder, including any transaction premium or discount, so long as
no Default or Event of Default would occur and be continuing after giving effect
to such issuance of Common Stock.
 
70

--------------------------------------------------------------------------------

 
 
10.2.17.   Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except (a) transactions expressly permitted by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and payment of customary directors’ fees and
indemnities; (c) transactions solely among Borrowers; (d) transactions with
Affiliates that were consummated prior to the Closing Date, as shown on Schedule
10.2.17; and (e) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms fully disclosed to Agent and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.  In addition, if any such transaction or series of related
transactions involves payments in excess of $25,000,000 in the aggregate, the
terms of these transactions if not previously disclosed in Schedule 10.2.17 must
be disclosed in advance to Agent.  No Borrower or any of its Domestic
Subsidiaries shall enter into any lending or borrowing transaction with any
employees of any such Person, except loans to their respective employees on an
arm’s-length basis in the ordinary course of business consistent with past
practices for travel expenses, relocation costs and similar purposes and stock
option financing up to a maximum of $1,000,000 in the aggregate at any one time
outstanding.
 
10.2.18.   Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date or in place after the Accordion is
exercised, if at all, with respect to a Foreign Plan, so long as such Foreign
Plan is in compliance with the provisions set forth herein.
 
10.2.19.   Amendments to Subordinated Debt or Indentures.  Amend, supplement or
otherwise modify the Indentures or any document, instrument or agreement
relating to any Subordinated Debt, if such modification (a) increases the
principal balance of such Debt, or increases any required payment of principal
or interest; (b) accelerates the date on which any installment of principal or
any interest is due, or adds any additional redemption, put or prepayment
provisions; (c) shortens the final maturity date or otherwise accelerates
amortization; (d) increases the interest rate; (e) increases or adds any fees or
charges; (f) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Borrower or Subsidiary, or that is otherwise materially adverse to any
Borrower, any Subsidiary or Lenders; or (g) results in the Obligations (i) not
constituting “Senior Debt” or “Designated Senior Debt” under the 2009 Note
Indenture, (ii) not constituting “Permitted Debt” under the 2010 Note Indenture
or (iii) otherwise not being fully benefited by the subordination provisions of
any Subordinated Debt.
 
10.2.20. Unconditional Purchase Obligations
 
.  Enter into or be a party to any contract for the purchase of materials,
supplies or other property or services if such contract requires that payment be
made by it regardless of whether delivery is ever made of such materials,
supplies or other property or services, which is outside of the Ordinary Course
of Business and inconsistent with past practices
 
10.2.21. Cancellation of Debt
 
.  Cancel any claim or debt owing to it, except for reasonable consideration
negotiated on an arms-length basis and in the Ordinary Course of Business
consistent with past practices and customary write downs and charge offs for bad
debts consistent with past practices.
 
10.2.22. Restricted Subsidiaries
 
 
71

--------------------------------------------------------------------------------

 
.  Neither Titan Luxembourg S.A.R.L., Titan Europe nor any of their respective
Subsidiaries shall guaranty or directly or indirectly provide credit support for
any Debt in excess of $25,000,000.00.
 
10.2.23. Negative Pledge
 
.  (a) Grant a Lien on any Property (excluding Equipment, Real Estate and
fixtures, but including without limitation any Equity Interests in a Borrower)
owned by any Borrower or, if the Accordion is exercised providing Foreign
Subsidiaries access to Euro borrowings, any of their Foreign Subsidiaries, other
than Permitted Liens and Liens consented to in writing by Agent, unless such
Liens are subject to an intercreditor agreement in form and substance
satisfactory to Agent, or (b) enter into, assume or become subject to any
Contractual Obligation prohibiting or otherwise restricting the existence of any
Lien upon any Property (excluding Equipment, Real Estate and fixtures) owned by
any Borrower or, if the Accordion is exercised, any of their Foreign
Subsidiaries,  in favor of Agent, whether now owned or hereafter acquired.
 
10.2.24. Holdings Covenant
 
.  Titan Investment Corporation shall not own any Collateral, incur any
liabilities or grant any Liens (including any Lien on its ownership interests in
any Borrower) or engage in any business activities other than (a) administrative
activities solely related to its ownership of its Subsidiaries and (b)
activities solely related to the facilitation of Upstream Payments or other
Distributions, in each case, permitted by and in accordance with the terms
herein; provided, however, that Titan Investment Corporation may engage in any
of the restricted actions above (other than granting a Lien on its ownership
interests in any Borrower) upon prior written notice thereof to Agent and
satisfaction of the requirements set forth in Section 10.1.9.
 
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
    11.1. Events of Default
 
.  Each of the following shall be an “Event of Default” if it occurs for any
reason whatsoever, whether voluntary or involuntary, by operation of law or
otherwise:
 
(a)           Any Borrower fails to pay (i) any principal on any Loan when due
(whether at stated maturity, on demand, upon acceleration or otherwise) or (ii)
any interest, fees or any other Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise) and, in the case of this
clause (ii), such failure continues for three (3) Business Days;
 
(b)           Any representation, warranty or other written statement of a
Borrower made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
 
(c)           Any Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, or 10.2;
 
 
72

--------------------------------------------------------------------------------

 
(d)           A Borrower breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Borrower has knowledge thereof or
receives notice thereof from Agent, whichever is sooner; provided, however, that
such notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by a Borrower;
 
(e)           a Borrower or third party denies or contests the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and the
applicable Lenders);
 
(f)           Any breach or default of a Borrower occurs under any Hedging
Agreement, or under any instrument or agreement to which it is a party or by
which it or any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of $5,000,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach;
 
(g)           Any judgment or order for the payment of money is entered against
a Borrower in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Borrowers, $15,000,000, or, if a
Restriction Trigger Period exists, $5,000,000 (net of insurance coverage
therefor that has not been denied by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;
 
(h)           A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount of the loss, theft, damage or destruction not covered
by insurance exceeds $15,000,000, or, if a Restriction Trigger Period exists,
$5,000,000;
 
(i)           A Borrower is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; a
Borrower suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of a Borrower’s business for a material period of time; any
material Collateral or Property of a Borrower is taken or impaired through
condemnation; a Borrower agrees to or commences any liquidation, dissolution or
winding up of its affairs; or a default which is not cured within any applicable
cure period in the payment when due, or in the performance or observance of, any
material obligation of, or condition agreed to by, any Borrower with respect to
any material purchase or lease of goods or services where such default, singly
or in the aggregate with all other such defaults, might reasonably be expected
to have a Material Adverse Effect;
 
(j)           An Insolvency Proceeding is commenced by a Borrower; a Borrower
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of a Borrower; or an
Insolvency Proceeding is commenced against a Borrower and:  the Borrower
consents to institution of the proceeding, the petition commencing the
proceeding is not timely contested by the Borrower, the petition is not
dismissed within 60 days after filing, or an order for relief is entered in the
proceeding;
 
 
73

--------------------------------------------------------------------------------

 
(k)           An ERISA Event occurs that has resulted or could reasonably be
expected to result in liability of a Borrower in an aggregate amount in excess
of $15,000,000, or, if a Restriction Trigger Period exists, $5,000,000; a
Borrower or ERISA Affiliate fails to pay when due any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; or any event similar to the foregoing occurs or exists with
respect to a Foreign Plan;
 
(l)           A Borrower or any of its Senior Officers pleads guilty or is
convicted for (i) a felony committed in the conduct of the Borrower’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that in either case, i.e. (i) or (ii), leads to forfeiture of any
material Collateral;
 
(m)           Any subordination provision in the 2009 Note Indenture or in any
document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Borrower or any other Person
(including any holder of the 2009 Convertible Notes or the holder of any
applicable Subordinated Debt) shall contest in any manner the validity, binding
nature or enforceability of any such provision; or
 
(n)           A Change of Control occurs; or any event occurs or condition
exists that has a Material Adverse Effect.
 
    11.2.Remedies upon Default.  If an Event of Default (taking into account any
applicable cure period) described in Section 11.1(j) occurs with respect to any
Borrower, then to the extent permitted by Applicable Law, all Obligations (other
than Secured Bank Product Obligations) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind.  In addition, or if any other Event of Default exists, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:
 
(a)           declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by Borrowers to the fullest extent permitted by
law;
 
(b)           terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;
 
(c)           require Borrowers to Cash Collateralize LC Obligations, Secured
Bank Product Obligations and other Obligations that are contingent or not yet
due and payable, and, if Borrowers fail promptly to deposit such Cash
Collateral, Agent may (and shall upon the direction of Required Lenders) advance
the required Cash Collateral as Revolver Loans (whether or not an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied); and
 
 
74

--------------------------------------------------------------------------------

 
(d)           exercise any other rights or remedies afforded under any Loan
Document, by law, at equity or otherwise, including the rights and remedies of a
secured party under the UCC.  Such rights and remedies include the rights to (i)
take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by a Borrower, Borrowers agree not to charge for such storage); and (iv)
sell or otherwise dispose of any Collateral in its then condition, or after any
further manufacturing or processing thereof (subject to Section 11.3(b)), at
public or private sale, with such notice as may be required by Applicable Law,
in lots or in bulk, at such locations, all as Agent, in its discretion, deems
advisable.  Each Borrower agrees that 10 days notice of any proposed sale or
other disposition of Collateral by Agent shall be reasonable, and that any sale
conducted on the internet or to a licensor of Intellectual Property (such sale
only permitted to the extent such Intellectual Property is part of or related to
Collateral) shall be commercially reasonable.  Agent may conduct sales on any
Borrower’s premises, without charge, and any sale may be adjourned from time to
time in accordance with Applicable Law.  Agent shall have the right to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and Agent may purchase any Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of the purchase price, may
credit bid and set off the amount of such price against the Obligations.
 
    11.3. License; Right to Use.
 
(a)           Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Each Borrower’s rights and interests under Intellectual
Property shall inure to Agent’s benefit.
 
(b)           Notwithstanding anything to the contrary contained herein, for the
purpose of enabling Agent to exercise rights and remedies with respect to the
Collateral under this Agreement at such time as Agent shall be lawfully entitled
to exercise such rights and remedies, Agent shall have the right to utilize, at
no cost or expense to Agent (other than as set forth below), any Property of the
Borrowers, including without limitation any of the Borrowers’ plant and
Equipment, solely to the extent necessary or appropriate in order to sell, lease
or otherwise dispose of any of the Collateral (notwithstanding the foregoing,
Borrowers’ Obligations shall be reduced by (and to the extent not satisfied,
Agent shall reimburse to Borrowers an amount equal to) any reasonable costs to
repair any physical damage (wear and tear excepted) caused by Agent to such
plant and Equipment of Borrowers during such utilization period, solely to the
extent such damage is determined to result from the negligence or willful
misconduct of Agent).
 
    11.4.Setoff.  At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of a Borrower against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document although such Obligations are
owed to a branch or office of Agent, Issuing Bank, such Lender or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.
 
 
75

--------------------------------------------------------------------------------

 
    11.5. Remedies Cumulative; No Waiver.
 
11.5.1. Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise.  All such rights and remedies
shall continue in full force and effect until Full Payment of all Obligations.
 
11.5.2. Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by a Borrower under any Loan Documents in a
manner other than that specified therein.
 
SECTION 12. AGENT
 
    12.1. Appointment, Authority and Duties of Agent.
 
12.1.1. Appointment and Authority.  Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents.  Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents, for the benefit of
Secured Parties.  Any action taken by Agent in accordance with the provisions of
the Loan Documents, and the exercise by Agent of any rights or remedies set
forth therein, together with all other powers reasonably incidental thereto,
shall be authorized by and binding upon all Secured Parties.  Without limiting
the generality of the foregoing, Agent shall have the sole and exclusive
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver as Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document; (c) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise.  The duties of Agent are ministerial and
administrative in nature only, and Agent shall not have a fiduciary relationship
with any Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto.  Agent, in its Permitted
Discretion, shall be authorized to determine whether any Account or Inventory
meets the criteria for an Eligible Account or Eligible Inventory in accordance
with the definitions thereof set out in Section 1 hereof; whether to impose or
release any reserve; or whether any of the conditions to funding or to issuance
of a Letter of Credit set out herein have been satisfied, which determinations
and judgments, if exercised in good faith, shall exonerate Agent from liability
to any Secured Party for any error in judgment.
 
 
76

--------------------------------------------------------------------------------

 
12.1.2. Duties.  Agent shall not have any duties except those expressly set
forth in the Loan Documents.  The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement.
 
12.1.3. Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
12.1.4. Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law.  Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents
or Collateral, and may seek assurances to its satisfaction from Secured Parties
of their indemnification obligations against Claims that could be incurred by
Agent.  Agent may refrain from any act until it has received such instructions
or assurances, and shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders.  Notwithstanding the foregoing, instructions
by and consent of specific parties shall be required to the extent provided in
Section 14.1.1.  In no event shall Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.
 
    12.2. Agreements Regarding Collateral and Borrower Materials.
 
 
12.2.1. Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrowers
certify in writing is a Permitted Asset Disposition or a Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 14.1, with the consent of
Required Lenders.  Secured Parties authorize Agent to subordinate its Liens to
any Purchase Money Lien or other Lien entitled to priority hereunder.  Agent
shall have no obligation to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected or insured, nor to assure that Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.
 
 
77

--------------------------------------------------------------------------------

 
 
12.2.2. Possession of Collateral.  Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control.  If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.
 
 
12.2.3. Reports.  Agent shall promptly forward to Lenders, when received from
Borrowers and when complete, any field audit, examination or appraisal report
prepared for Agent with respect to any Borrower or Collateral (collectively
“Reports”) and any financial statements, notifications or reports required under
Section 10.1.2.  Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time.  Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing an audit
or examination will inspect only specific information regarding the Obligations
or Collateral and will rely significantly upon Borrowers’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations.  Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.
 
    12.3.Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person.  Agent shall have a reasonable and practicable amount of time to act
upon any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.
 
    12.4.Action Upon Default.  Agent shall not be deemed to have knowledge of
any Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other
dispositions of Collateral, or to assert any rights relating to any Collateral.
 
 
78

--------------------------------------------------------------------------------

 
    12.5.Ratable Sharing.  If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6.2,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to share the excess payment or reduction on a Pro Rata basis or in
accordance with Section 5.6.2, as applicable.  If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.  Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction.  No Lender shall set off against any Dominion Account without
Agent’s prior consent.
 
    12.6.Indemnification.  EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
BORROWERS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.
 
    12.7.Limitation on Responsibilities of Agent.  Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Borrower, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or
Borrower.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectibility, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectibility of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Borrower or Account Debtor.  No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Borrower of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.
 
 
79

--------------------------------------------------------------------------------

 
    12.8. Successor Agent and Co-Agents.
 
12.8.1. Resignation; Successor Agent.  Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers.  Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
financial institution reasonably acceptable to Required Lenders and (provided no
Default or Event of Default exists) Borrowers.  If no successor agent is
appointed prior to the effective date of Agent’s resignation, then Agent may
appoint a successor agent that is a financial institution acceptable to it,
which shall be a Lender unless no Lender accepts the role.  Upon acceptance by a
successor Agent of its appointment hereunder, such successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act, and the retiring Agent shall be discharged
from its duties and obligations hereunder but shall continue to have the
benefits of the indemnification set forth in Sections 12.6 and
14.2.  Notwithstanding any Agent’s resignation, the provisions of this Section
12 shall continue in effect for its benefit with respect to any actions taken or
omitted to be taken by it while Agent.  Any successor to Bank of America by
merger or acquisition of stock or this loan shall continue to be Agent hereunder
without further act on the part of any Secured Party or Borrower.
 
12.8.2. Co-Collateral Agent.  If necessary or appropriate under Applicable Law,
Agent may appoint a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document.  Each right and remedy intended to be
available to Agent under the Loan Document shall also be vested in such
agent.  Secured Parties shall execute and deliver any instrument or agreement
that Agent may request to effect such appointment.  If the agent so appointed
shall die, dissolve, become incapable of acting, resign or be removed, then all
the rights and remedies of such agent, to the extent permitted by Applicable
Law, shall vest in and be exercised by Agent until appointment of a new agent.
 
    12.9.Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Borrower and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Borrowers.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Borrower, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Borrower or any
credit or other information concerning the affairs, financial condition,
business or Properties of any Borrower (or any of its Affiliates) which may come
into possession of Agent or its Affiliates.
 
 
80

--------------------------------------------------------------------------------

 
    12.10. Remittance of Payments and Collections.
 
12.10.1. Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Secured Party
shall be made by wire transfer, in the type of funds received by Agent.  Any
such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.
 
12.10.2. Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest,
from the due date until paid in full, at the rate determined by Agent as
customary for interbank compensation for two Business Days and thereafter at the
Default Rate for Base Rate Revolver Loans.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.
 
12.10.3. Recovery of Payments.  If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from a Borrower
and such related payment is not received, then Agent may recover such amount
from the Secured Party.  If Agent determines that an amount received by it must
be returned or paid to a Borrower or other Person pursuant to Applicable Law or
otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Secured Party.  If any
amounts received and applied by Agent to any Obligations are later required to
be returned by Agent pursuant to Applicable Law, each Lender shall pay to Agent,
on demand, such Lender’s Pro Rata share of the amounts required to be returned.
 
    12.11.Individual Capacities.  As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders” or any similar term shall include Bank of
America in its capacity as a Lender.  Agent, Lenders and their Affiliates may
accept deposits from, lend money to, provide Bank Products to, act as financial
or other advisor to, and generally engage in any kind of business with,
Borrowers and their Affiliates, as if they were not Agent or Lenders hereunder,
without any duty to account therefor to any Secured Party.  In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Borrowers, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.
 
 
81

--------------------------------------------------------------------------------

 
12.12. Titles.  Each Lender, other than Bank of America, that is designated (on
the cover page of this Agreement or otherwise) by Bank of America as an
“Arranger,” “Bookrunner” or “Agent” of any type shall have no right, power or
duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party.
 
12.13. Bank Product Providers.  Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by Section 5.6 and
this Section 12.  Each Secured Bank Product Provider shall indemnify and hold
harmless Agent Indemnitees, to the extent not reimbursed by Borrowers, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.
 
    12.14. No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person.  As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.
 
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS
 
    13.1.Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of Borrowers, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section
13.3.  Agent may treat the Person which made any Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with Section
13.3.  Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.
 
    13.2. Participations.
 
13.2.1. Permitted Participants; Effect.  Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents; provided
that, so long as no Event of Default exists at the time of such sale, such
Participant must be either (i) an Eligible Assignee pursuant to clause (a) in
the definition thereof or (ii) approved by Borrower Agent (which approval shall
not be unreasonably withheld or delayed).  Despite any sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, it shall remain solely responsible to the
other parties hereto for performance of such obligations, it shall remain the
holder of its Loans and Commitments for all purposes, all amounts payable by
Borrowers shall be determined as if it had not sold such participating
interests, and Borrowers and Agent shall continue to deal solely and directly
with such Lender in connection with the Loan Documents.  Each Lender shall be
solely responsible for notifying its Participants of any matters under the Loan
Documents, and Agent and the other Lenders shall not have any obligation or
liability to any such Participant.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrowers agree otherwise in writing.
 
 
82

--------------------------------------------------------------------------------

 
13.2.2. Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower or substantially all Collateral.
 
13.2.3. Benefit of Set-Off.  Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.
 
    13.3. Assignments.
 
13.3.1. Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.
 
13.3.2. Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new notes, if applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.
 
13.3.3. Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person.  Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder.  If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.
 
 
83

--------------------------------------------------------------------------------

 
13.3.4. Register.  Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy of each Assignment and Acceptance
delivered to it, and (b) a register for recordation of the names, addresses and
Commitments of, and the Loans, interest and LC Obligations owing to, each
Lender.  Entries in the register shall be conclusive, absent manifest error, and
Borrowers, Agent and Lenders shall treat each lender recorded in such register
as a Lender for all purposes under the Loan Documents, notwithstanding any
notice to the contrary.  The register shall be available for inspection by
Borrowers or any Lender, from time to time upon reasonable notice.
 
    13.4. Replacement of Certain Lenders
 
.  If a Lender (a) fails to give its consent to any amendment, waiver or action
for which consent of all Lenders was required and Required Lenders consented,
(b) requests compensation or payment of additional amounts from any Borrower
under either Section 3.7 or 3.9, (c) fails to increase its Commitment, following
request thereto by Borrower Agent as permitted pursuant to the terms of Section
2.1.7 or (d) is a Defaulting Lender, then, in addition to any other rights and
remedies that any Person may have, Agent or Borrower Agent may, by notice to
such Lender within 120 days after such event, require such Lender to assign all
of its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment and Acceptance(s), within 20 days after the
notice; provided, that, a Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Agent or Borrower Agent to
require such assignment and delegation cease to apply.  Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute it.  Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment; provided, that notwithstanding the
foregoing sentence, Borrowers shall not be required to reimburse any departing
Lender for any compensation or payment of additional amounts incurred pursuant
to Section 3.7 or 3.9 to the extent such compensation or amounts resulted from a
Change of Law (solely for purposes hereof, “Change of Law” shall be a Change of
Law as defined in clause (c) of the definition thereof, without having the force
of law) and either (x) such Lender did not give prior written notice to Borrower
Agent of the implementation of such Change in Law resulting in such compensation
or amounts or (y) Borrowers shall have removed such Lender pursuant to the terms
of this Section 13.4 prior to the implementation of such Change in Law following
the delivery of written notice by such Lender to Borrower Agent thereof pursuant
to the terms of Section 3.3; provided, further, that following delivery to
Borrower Agent of such notice, the Borrowers shall be required to reimburse
Lenders for any such compensation or amounts incurred from the period of
implementation of such Change in Law until the date of any such permitted
assignment pursuant to this Section 13.4.
 
SECTION 14. MISCELLANEOUS
 
 
84

--------------------------------------------------------------------------------

 
    14.1. Consents, Amendments and Waivers.
 
14.1.1. Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of the Required
Lenders (or by Agent with the consent of Required Lenders) and each Borrower
party to such Loan Document; provided, however, that
 
(a)           without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;
 
(b)           without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
Issuing Bank;
 
(c)           without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would (i)
increase the Commitment of such Lender; (ii) reduce the amount of, or waive or
delay payment of, any principal, interest or fees payable to such Lender (except
as provided in Section 4.2); (iii) extend the Revolver Termination Date
applicable to such Lender’s Obligations; or (iv) amend this clause (c);
 
(d)           without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Section 5.6.2, 7.1 (except to add Collateral) or 14.1.1; (ii) amend the
definition of Borrowing Base (or any defined term used in such definition), Pro
Rata or Required Lenders; (iii) increase any advance rate or decrease the
Availability Block; (v) release all or substantially all Collateral; or (vi)
except in connection with a merger, disposition or similar transaction expressly
permitted hereby, release any Borrower from liability for any Obligations; and
 
(e)           without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that affects its relative payment
priority under Section 5.6.2.
 
14.1.2. Limitations.  The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to any agreement relating to fees
or a Bank Product shall be required for modification of such agreement, and no
Bank Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement.  Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified.
 
14.1.3. Payment for Consents.  No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
 
85

--------------------------------------------------------------------------------

 
    14.2.Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY BORROWER OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.
 
    14.3. Notices and Communications.
 
14.3.1. Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section
14.3.  Each communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent (such required person’s
name being set forth in the address below Agent’s signature hereon or such other
name from time to time provided to Borrower Agent in writing).  Any written
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed
party.  Any notice received by Borrower Agent shall be deemed received by all
Borrowers.
 
14.3.2. Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4 and 14.8.  Agent and Lenders make no
assurances as to the privacy and security of electronic
communications.  Electronic and voice mail may not be used as effective notice
under the Loan Documents.
 
 
86

--------------------------------------------------------------------------------

 
14.3.3. Platform.  Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”).  Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice.  Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform.  The Platform is
provided “as is” and “as available.”  Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  Lenders acknowledge that
Borrower Materials may include material non-public information of Borrowers and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Borrower’s securities.  No Agent Indemnitee shall
have any liability to Borrowers, Lenders or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform.
 
14.3.4. Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.
 
    14.4.Performance of Borrowers’ Obligations.  Agent may, in its discretion at
any time and from time to time, at Borrowers’ expense, pay any amount or do any
act required of any Borrower under any Loan Documents or otherwise lawfully
requested by Agent or applicable Lenders to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Borrowers,
on demand, with interest from the date incurred until paid in full, at the
Default Rate applicable to Base Rate Revolver Loans.  Any payment made or action
taken by Agent under this Section shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.
 
    14.5.Credit Inquiries.  Agent and Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Borrower or Subsidiary.
 
    14.6.Severability.  Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
 
87

--------------------------------------------------------------------------------

 
    14.7.Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
 
    14.8.Counterparts.  Any Loan Document may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
 
    14.9.Entire Agreement.  Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.
 
    14.10.Relationship with Lenders.  The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement.
 
    14.11.No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Borrowers and such Person; (ii)
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their
Affiliates.  To the fullest extent permitted by Applicable Law, each Borrower
hereby waives and releases any claims that it may have against Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.
 
 
88

--------------------------------------------------------------------------------

 
    14.12.Confidentiality.  Each of Agent, Lenders and Issuing Bank shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product; (g) with the consent of Borrower Agent;
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) is available to Agent, any
Lender, Issuing Bank or any of their Affiliates on a nonconfidential basis from
a source other than Borrowers.  Notwithstanding the foregoing, Agent and Lenders
may publish or disseminate general information concerning this credit facility
for league table, tombstone and advertising purposes, and may use Borrowers’
logos, trademarks or product photographs in advertising materials.  As used
herein, “Information” means all information received from a Borrower or
Subsidiary relating to it or its business that is identified as confidential
when delivered.  Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that which it accords its own confidential
information.  Each of Agent, Lenders and Issuing Bank acknowledges that (i)
Information may include material non-public information; (ii) it has developed
compliance procedures regarding the use of material non-public information; and
(iii) it will handle such material non-public information in accordance with
Applicable Law.
 
    14.13.Certifications Regarding Indentures.  Borrowers certify to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrowers violates the Indentures, including
without limitation Section 4.09 of the 2010 Note Indenture. Borrowers further
certify that the Commitments and Obligations constitute “Senior Debt” and
“Designated Senior Debt” under the 2009 Note Indenture and “Permitted Debt”
under the 2010 Note Indenture.  Agent may condition Borrowings, Letters of
Credit and other credit accommodations under the Loan Documents from time to
time upon Agent’s receipt of evidence reasonably satisfactory to Agent that the
Commitments and Obligations continue to constitute “Senior Debt”, “Designated
Senior Debt” and “Permitted Debt”, as applicable, at such time.
 
    14.14.GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
 
89

--------------------------------------------------------------------------------

 
    14.15.Consent to Forum.  EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
ILLINOIS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1.  Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Borrower in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law.  Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
 
    14.16.Waivers by Borrowers.  To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Borrower acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Bank and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with Borrowers.  Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
 
    14.17.Patriot Act Notice.  Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act.  Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth.
 
 
90

--------------------------------------------------------------------------------

 
    14.18.Amendment and Restatement.  On the Closing Date, the Original Credit
Agreement and the Original Guaranty and Collateral Agreement shall be amended,
restated and superseded hereby in their entirety.  The parties hereto
acknowledge and agree that (i) this Agreement, any Notes delivered pursuant to
Section 2.1.2 and the other Loan Documents executed and delivered in connection
herewith do not constitute a novation, payment and reborrowing, or termination
of the “Obligations” (as defined in the Original Credit Agreement) under the
Original Credit Agreement as in effect prior to the Closing Date; (ii) such
“Obligations” are in all respects continuing with only the terms thereof being
modified as provided in this Agreement; (iii) the Liens on the Collateral (as
defined herein) and as granted under the Collateral Documents (as defined in the
Original Credit Agreement) securing payment of such “Obligations” are in all
respects continuing and in full force and effect and secure the payment of the
Obligations (as defined in this Agreement) and are hereby fully ratified and
affirmed; provided, that the Property of the Borrowers’ securing such Liens is
amended and restated pursuant to the terms of this Agreement; and (iv) upon the
effectiveness of this Agreement all loans and letters of credit outstanding
under the Original Credit Agreement immediately before the effectiveness of this
Agreement will be part of the Loans and Letters of Credit hereunder on the terms
and conditions set forth in this Agreement.  Without limitation of the
foregoing, it is understood and agreed that the Borrowers’ security obligations
under the Original Guaranty and Collateral Agreement are evidenced by this
Agreement.
 
    14.19.Consent and Affirmation.  (a)           To the extent that any
Continuing Lender (such Continuing Lender, an “Assigning Lender”) assigned any
Existing Revolving Commitments or Existing Revolving Loans (such interests, the
“Assigned Interests”) to any other Lender in connection with the transactions
contemplated hereby, such Assigning Lender (i) represents and warrants that it
is legally authorized to transfer such Assigned Interests and (ii) confirms that
it has not created any adverse claim upon any Assigned Interests and that such
Assigned Interests are free and clear of any such adverse claim.
 
(b)           Each Continuing Lender hereby consents to the release of Titan
Investment Corporation from its obligations under the Original Guaranty and
Collateral Agreement and agrees that Titan Investment Corporation shall be
released as a guarantor under the Original Guaranty and Collateral Agreement as
of the Closing Date.
 
[Remainder of page intentionally left blank; signatures begin on following page]
 
 
 

91
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

 
BORROWERS:
 
TITAN INTERNATIONAL, INC.
 
By:   /s/ TITAN INTERNATIONAL,
INC.                                                   
Name:                                                      
Title:                                                      
Address:
2701 Spruce Street
Quincy, Illinois 62301
Attn: Cheri T. Holley
Telecopy: 217-228-3040
 
 
TITAN WHEEL CORPORATION OF ILLINOIS
 
By:   /s/ TITAN WHEEL CORPORATION OF
ILLINOIS                                                   
Name:                                                      
Title:                                                      
 
 
TITAN TIRE CORPORATION
 
By:    /s/ TITAN TIRE
CORPORATION                                                  
Name:                                                      
Title:                                                      
 
 
TITAN TIRE CORPORATION OF FREEPORT
 
 
By:  /s/ TITAN TIRE CORPORATION
OF FREEPORT                                                      
Name:                                                      
Title:                                                      
 
 
 
TITAN TIRE CORPORATION OF BRYAN
 
 
By:    /s/ TITAN TIRE CORPORATION OF
BRYAN                                                  
Name:                                                      
Title:                                                      
 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and Lender
 
 
By:    /s/ BANK OF AMERICA,
N.A.                                                  
Title:                                                      
Address:
Bank of America, N.A.
135 South LaSalle Street, Suite 925
Chicago, Illinois 60603
Attn: John D. Whetstone
Telecopy: 312-904-7190
 


[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
 
 
By:    /s/ WELLS FARGO BANK, NATIONAL
ASSOCIATION                                                  
Title:                                                      
Address:
  
  
  
Attn:                                           
Telecopy:                                           
 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 
BMO HARRIS BANK N.A.,
as Lender
 
 
By:     /s/ BMO HARRIS BANK
N.A.                                                 
Title:                                                      
Address:
  
  
  
Attn:                                           
Telecopy:                                           
 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)
to
Second Amended and Restated Credit and Security Agreement




COMMITMENTS OF LENDERS
 


 
Lender
 
Total Revolver Commitments
Bank of America, N.A.
$60,000,000
Wells Fargo Bank, National Association
$60,000,000
BMO Harris Bank N.A.
$30,000,000
   
TOTAL
$150,000,000




